COLLABORATION AGREEMENT

BY AND BETWEEN

PGX HEALTH, LLC

AND

COMBINATORX, INC.

EFFECTIVE ON AUGUST 11, 2009

779758 v7/HN

--------------------------------------------------------------------------------

TABLE OF CONTENTS         PAGE    ARTICLE 1    DEFINITIONS    1                 
   1.1    “Affiliate”    1                     1.2    “Allowable Expenses”    2 
                   1.3    “ATL”    2                     1.4    “Claim”    2   
                 1.5    “Co-Development Notice”    2                     1.6   
“Co-Development Option”    2                     1.7    “Collaboration”    2   
                 1.8    “Collaboration Know-How”    2                     1.9   
“Collaboration Information”    2                     1.10    “Collaboration
Patents”    2                     1.11    “Collaboration Technology”    2       
             1.12    “Commercialization”    3                     1.13   
“Commercialization Plan”    3                     1.14    “Compound”    3       
             1.15    “Confidential Information”    3                     1.16   
“Control”    3                     1.17    “Cost of Goods Sold”    3           
         1.18    “CRXX Claims”    3                     1.19    “CRXX
Indemnitees”    3                     1.20    “CRXX Know-How”    3             
       1.21    “CRXX Patents”    4                     1.22    “CRXX
Technology”    4                     1.23    “Damages”    4                   
 1.24    “Development”    4                     1.25    “Development Plan”    4 
                   1.26    “Diligent Efforts”    4                     1.27   
“Distribution Expenses”    5                     1.28    “European Union” or
“EU”    5                     1.29    “Executive Officer”    5  779758 v7/HN   
-i-     


--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)         PAGE    1.30    “Existing Confidentiality
Agreement”    5  1.31    “FDA”    5  1.32    “FD&C Act”    5  1.33    “Field”   
5  1.34    “First Commercial Sale”    5  1.35    “FTE”    5  1.36   
“Governmental Authority”    5  1.37    “Information”    6  1.38    “Initial
Development Plan”    6  1.39    “JAMS Rules”    6  1.40    “Joint Invention”   
6  1.41    “Joint Patent”    6  1.42    “JSC”    6  1.43    “License
Commercialization Report”    6  1.44    “License Development Report”    6  1.45 
  “Major EU Country”    6  1.46    “Marketing Authorization Application” or
“MAA”    6  1.47    “Marketing Expenses”    6  1.48    “Marks”    6  1.49   
“NDA”    6  1.50    “Net Sales”    6  1.51    “Partnering Agreement”    8  1.52 
  “Partnering Revenue”    8  1.53    “Patent Expenses”    8  1.54    “PGx
Claims”    8  1.55    “PGx Indemnitees”    8  1.56    “PGx Know-How”    8  1.57 
  “PGx Patents”    8  1.58    “PGx Technology”    9  1.59    “Phase 2 Clinical
Trial”    9  779758 v7/HN    -ii-     


--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)         PAGE                       1.60    “Phase
3 Clinical Trial”    9                     1.61    “Phase 4 Clinical Trial”   
9                     1.62    “Post-Launch Product R&D Expenses”    9           
         1.63    “Pre-Launch Commercialization Costs”    9                   
 1.64    “Product”    10                     1.65    “Product Infringement”   
10                     1.66    “Product Profit”    10                     1.67 
  “Publication”    10                     1.68    “Recall Expenses”    10       
             1.69    “Regulatory Approval”    10                     1.70   
“Regulatory Authority”    10                     1.71    “Regulatory Expenses” 
  10                     1.72    “Regulatory Materials”    10                   
 1.73    “Retained Field”    10                     1.74    “Royalty Term”   
11                     1.75    “SEC”    11                     1.76    “Section
8.4(a) Sublicensing Arrangement”    11                     1.77    “Section
8.4(b) Sublicensing Arrangement”    11                     1.78    “Shared
Development Costs”    11                     1.79    “Sole Inventions”    11   
                 1.80    “Term”    11                     1.81    “Territory”   
11                     1.82    “Third Party”    11                     1.83   
“UVA”    11                     1.84    “UVA Agreement”    11                   
 1.85    “UVAPF”    11  ARTICLE 2    LICENSES    12                     2.1   
License to CRXX    12                     2.2    License to PGx    12           
         2.3    PGx Retained Rights    12  779758 v7/HN    -iii-     


--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)         PAGE                       2.4    No
Non-Permitted Use    12                     2.5    No Other Licenses    13     
               2.6    Sublicense Agreements    13                     2.7    UVA
Agreement    13                     2.8    Other Third Party Agreements    15   
                 2.9    Government Rights    15                     2.10   
Mutual Exclusivity    16                     2.11    Partnering Agreements   
16  ARTICLE 3    GOVERNANCE    16                     3.1    Joint Steering
Committee    16                     3.2    Meetings of the JSC    16           
         3.3    Responsibilities of the JSC    17                     3.4   
Areas Outside the JSC’s Authority    17                     3.5    JSC
Decisions    18                     3.6    Subcommittees    18                 
   3.7    Operating Principles    19                     3.8    Termination of
JSC    19  ARTICLE 4             DEVELOPMENT    19                     4.1   
Overview    19                     4.2    Development Plan    19               
     4.3    Materials Transfer    20                     4.4    Diligent
Development    20                     4.5    Development Reports    20         
           4.6    Standards of Conduct    21                     4.7   
Development Expenses    21                     4.8    Option to Co-Develop   
22                     4.9    License Development Reports    22  ARTICLE 5   
REGULATORY    23                     5.1    Regulatory Filings    23           
         5.2    Product Withdrawals and Recalls    23  779758 v7/HN    -iv-     


--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)         PAGE    ARTICLE 6           
 COMMERCIALIZATION    24                     6.1    General    24               
     6.2    Commercialization Plan    24                     6.3    Diligent
Commercialization    25                     6.4    Commercialization Reports   
25                     6.5    Commercialization Standards of Conduct    26     
               6.6    License Commercialization Reports    26  ARTICLE 7       
     MANUFACTURE AND SUPPLY    26                     7.1    Manufacturing
Responsibility    26                     7.2    Transfer of Manufacturing
Technology    26                     7.3    Supply of Product to CRXX    27 
ARTICLE 8             FINANCIALS    27                     8.1    License Fee   
27                     8.2    Development and Regulatory Milestone Payments   
27                     8.3    Commercialization Milestone Payments    28       
             8.4    Royalties    29                     8.5    Reduction for
Payments for Necessary Licenses    32                     8.6    Profit-Share   
33                     8.7    Taxes    34                     8.8    Blocked
Currency    34                     8.9    Foreign Exchange    34               
     8.10    Late Payments    34                     8.11    Financial Records;
Audits    34  ARTICLE 9             INTELLECTUAL PROPERTY    35                 
   9.1    Ownership of Inventions    35                     9.2    Disclosure of
Inventions    35                     9.3    Prosecution of Patents    36       
             9.4    Enforcement of Collaboration Patents    38                 
   9.5    Patent Marking    41                     9.6    Employee Obligations 
  41  779758 v7/HN    -v-     


--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)         PAGE                       9.7   
Trademarks    42  ARTICLE 10             REPRESENTATIONS AND WARRANTIES    42   
                 10.1    Mutual Representations and Warranties    42           
         10.2    Disclaimer    43                     10.3    No Other
Representations or Warranties    43  ARTICLE 11             INDEMNIFICATION   
43                     11.1    Indemnification by PGx    44                   
 11.2    Indemnification by CRXX    44                     11.3   
Indemnification Procedures    44                     11.4    Third Party Claims
Related to Products    45                     11.5    Limitation of Liability   
45                     11.6    Insurance    45  ARTICLE 12           
 CONFIDENTIALITY    46                     12.1    Confidentiality    46       
             12.2    Authorized Disclosure    46                     12.3   
Publicity; Terms of Agreement    47                     12.4    Publications   
48  ARTICLE 13             TERM AND TERMINATION    49                     13.1 
  Term    49                     13.2    Termination by Either Party for Breach 
  49                     13.3    Termination for Patent Challenge    50         
           13.4    Effect of Termination of the Agreement    50                 
   13.5    Other Remedies    52                     13.6    Rights in
Bankruptcy    52                     13.7    Survival    52  ARTICLE 14         
   DISPUTE RESOLUTION    53                     14.1    Disputes    53         
           14.2    Arbitration    53                     14.3    Arbitrator   
53                     14.4    Governing Law    54  779758 v7/HN    -vi-     


--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)         PAGE                       14.5   
Decision    54                     14.6    Award    54                     14.7 
  Costs    54                     14.8    Injunctive Relief    55               
     14.9    Confidentiality    55                     14.10    Survivability   
55                     14.11    Jurisdiction    55                     14.12   
Patent and Trademark Disputes    55  ARTICLE 15             MISCELLANEOUS    55 
                   15.1    Entire Agreement; Amendment    56                   
 15.2    Force Majeure    56                     15.3    Notices    56         
           15.4    No Strict Construction; Headings    57                   
 15.5    Assignment    57                     15.6    Performance by Affiliates 
  57                     15.7    Further Actions    58                     15.8 
  Compliance with Applicable Law    58                     15.9    Severability 
  58                     15.10    No Waiver    58                     15.11   
Independent Contractors    58                     15.12    Counterparts    58 




779758 v7/HN






-vii-




--------------------------------------------------------------------------------



EXECUTION COPY






COLLABORATION AGREEMENT




     THIS COLLABORATION AGREEMENT (the “Agreement”) is entered into as of August
11, 2009 (“Effective Date”) by and between PGxHealth, LLC, a Delaware limited
liability company having its principal offices at One Gateway Center, Suite 702,
Newton, MA 02458 (“PGx”), a wholly owned subsidiary of Clinical Data, Inc.
(“CLDA”), and COMBINATORX, INC., a Delaware corporation having its principal
place of business at 245 First St., Third Floor, Cambridge, MA 02142 (“CRXX”).
PGx and CRXX are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.



RECITALS




I. CRXX has discovered certain novel results and filed certain patent
applications related to the use of pharmacologically active agonists of the
adenosine A2A receptor subtype (“A2a Agonists”) for the treatment of various
proliferative disorders, including cancer.

II. PGx owns certain intellectual property rights relating to a therapeutic
candidate known as ATL313, an A2a Agonist, including patent applications
directed to the composition of matter of ATL313.

III. CRXX and PGx desire to establish a collaboration for the development and
commercialization of ATL313.

     NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:



ARTICLE 1

DEFINITIONS




As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1.

     1.1 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of more
than fifty percent (50%) of the voting stock of such entity, or by contract or
otherwise.

     1.2 “Allowable Expenses” means (a) Pre-Launch Product Commercialization
Costs and (b) all costs that are actually incurred, after the First Commercial
Sale of a Product in the

779758 v7/HN

--------------------------------------------------------------------------------

Territory, by a Party or for its account and are specifically attributable to
such Party’s satisfaction of its obligations pursuant to the Commercialization
Plan for such Product for the purpose of promoting sales of such Product in the
Territory, including without limitation any of the following expenses incurred
after First Commercial Sale in the Territory of a Product, in each case to the
extent consistent with the Commercialization Plan and specifically attributable
to a Product: (i) Cost of Goods Sold, (ii) Marketing Expenses, (iii)
Distribution Expenses, (iv) Post-Launch Product R&D Expenses, (v) Patent
Expenses, (vi) Regulatory Expenses, (vii) Recall Expenses; and (viii) Allocated
G&A Expenses, in each case as such terms are defined and calculated in this
Article 1 and in Exhibit A. Allowable Expenses shall also include those certain
costs described in Section 2.11, those certain payments set forth in Section
8.5(b), those certain expenses described in Sections 8.7(b) and 9.4(c)(ii), and
those Damages described in Section 11.4.

1.3      “ATL” means Adenosine Therapeutics, LLC.   1.4      “Claim” has the
meaning set forth in Section 11.3.   1.5      “Co-Development Notice” has the
meaning set forth in Section 4.8(a).   1.6      “Co-Development Option” has the
meaning set forth in Section 4.8(b).   1.7      “Collaboration” means the
collaborative Development and Commercialization of  

the Product to be undertaken by the Parties pursuant to this Agreement, it being
understood that Development and Commercialization of the Product by CRXX and/or
its partners or sublicensees following the expiration of the Co-Development
Option without exercise by PGx shall not be deemed to be part of the
Collaboration.

                   1.8    “Collaboration    Know-How” means all PGx Know-How and
all CRXX Know-  How.                               1.9    “Collaboration   
Information” has the meaning set forth in Section 13.5(f).                     
 1.10    “Collaboration    Patents” means all PGx Patents, all CRXX Patents and
all Joint  Patents.                               1.11    “Collaboration   
Technology” means all PGx Technology and all CRXX  Technology.         


     1.12 “Commercialization” means the marketing, promotion, sale and/or
distribution of Product for use in Field in the Territory. “Commercialize” has a
correlative meaning.

1.13      “Commercialization Plan” has the meaning set forth in Section 6.2(a).
  1.14      “Compound” means the compound known as ATL313, the structure of
which is  



shown in Exhibit B.






779758 v7/HN






2




--------------------------------------------------------------------------------

     1.15 “Confidential Information” means, with respect to a Party, all
Information of such Party that is disclosed to the other Party under this
Agreement, which may include, without limitation, specifications, know-how,
trade secrets, technical information, drawings, models, business information,
inventions, discoveries, methods, procedures, formulae, protocols, techniques,
data, and unpublished patent applications, whether disclosed in oral, written,
graphic, or electronic form. Notwithstanding the foregoing, subject to Section
13.5(f), all Information generated or resulting from the Collaboration, whether
generated by one or both Parties, shall be deemed the Confidential Information
of both Parties; provided, however, that the Information required to be provided
to PGx pursuant to Section 3.8 shall be deemed the Confidential Information of
CRXX, subject to Section 13.5(f). All confidential Information disclosed by
either Party pursuant to the Existing Confidentiality Agreement, shall be deemed
to be such Party’s Confidential Information hereunder.

     1.16 “Control” means, with respect to any material, Information, or
intellectual property right, that a Party owns or has a license to such
material, Information, or intellectual property right and has the ability to
grant to the other Party access, a license, or a sublicense (as applicable) to
such material, Information, or intellectual property right on the terms and
conditions set forth herein without violating the terms of any then-existing
agreement or other arrangement with any Third Party.

1.17      “Cost of Goods Sold” has the meaning set forth in Exhibit A.   1.18   
  “CRXX Claims” has the meaning set forth in Section 11.1.   1.19      “CRXX
Indemnitees” has the meaning set forth in Section 11.1.   1.20      “CRXX
Know-How” means all Information (excluding any CRXX Patents) that  

is (a) Controlled as of the Effective Date by CRXX or its Affiliate; or (b) made
by or on behalf of CRXX or its Affiliates or sublicensees pursuant to performing
CRXX’s obligations or exercising CRXX’s rights under this Agreement (including
any Sole Inventions of CRXX and any Joint Inventions) and, in the case of both
(a) and (b), is reasonably necessary or useful for the research, Development,
manufacture, use, importation or sale of Products.

     1.21 “CRXX Patents” means all patents and patent applications that (a) are
Controlled as of the Effective Date or during the Term by CRXX or its Affiliates
and that claim, and only to the extent that such patents and patent applications
claim, the composition of matter, manufacture, or use of the Compound, such
patents and patent applications and the applicable claims thereof set forth on
Exhibit C (including any future claims derived therefrom), (b) are
substitutions, divisions, continuations, continuations-in-part (to the extent
directed to the subject matter disclosed in a patent or patent application
described in (a)) and requests for continued examination of any of the
foregoing, (c) are patents arising from or claiming priority to any of the
foregoing, (d) are reissues, renewals, registrations, confirmations,
re-examinations, extensions, and supplementary protection certificates of any of
the foregoing, and/or (e) all foreign equivalents of any of the foregoing. For
the avoidance of doubt, the CRXX Patents shall include any patent or application
claiming a Sole Invention of CRXX and any Joint Patent, in each case solely to
the extent that such patent or patent application claims the composition of
matter,



779758 v7/HN






3




--------------------------------------------------------------------------------

manufacture, or use of the Compound (whether or not such patents or patent
applications are listed on Exhibit C).

1.22      “CRXX Technology” means the CRXX Patents and CRXX Know-How.   1.23   
  “Damages” has the meaning set forth in Section 11.4.   1.24      “Development”
means all activities that relate to (a) obtaining, maintaining or  

expanding Regulatory Approval of Product or (b) developing the ability to
manufacture clinical and commercial quantities of Product. This includes,
without limitation, (i) research, preclinical testing, toxicology, formulation,
manufacturing-related technology development, and clinical studies of Product;
(ii) preparation, submission, review, and development of data or information for
the purpose of submission to a governmental authority to obtain, maintain and/or
expand Regulatory Approval of Product, and outside regulatory services related
thereto; (iii) manufacturing process development and scale-up, bulk production
and fill/finish work associated with the supply of Product for preclinical and
clinical studies, and related quality assurance technical support activities;
(iv) post-Regulatory Approval product support for Product (including
manufacturing and quality assurance technical support, and laboratory and
clinical efforts directed toward the further understanding of the safety and
efficacy of Product); and (v) Product-related medical affairs (including
regulatory support necessary for product maintenance). “Develop” has a
correlative meaning.

     1.25 “Development Plan” means the plan for conducting collaborative
Development of Products for use in the Field, as set forth in Section 4.2(a).

     1.26 “Diligent Efforts” means, with respect to CRXX’s obligations under
this Agreement to Develop or Commercialize a Product, the efforts and resources
comparable to those undertaken by CRXX in pursuing intellectual property
protection and the research, discovery or commercialization of proprietary
materials and the development of product candidates, as applicable, that are not
subject to the Collaboration and that are at an equivalent stage of development
or commercialization and have similar market potential and are at a similar
stage in their lifecycle, taking into account factors such as, mechanism of
action; efficacy and safety; product profile; actual or anticipated Regulatory
Authority approved labeling and pricing; and the nature and extent of market
exclusivity (including patent coverage, proprietary position and regulatory
exclusivity; cost, time required for and likelihood of obtaining Regulatory
Approval; competitiveness of alternative products and market conditions, actual
or projected profitability and availability of capacity to manufacture and
supply for commercial sale), as applicable. In addition, factors beyond the
reasonable control of CRXX, including without limitation, regulatory delays,
safety findings, unforeseen technical challenges, the failure of a Product to
meet necessary scientific or regulatory endpoints, and events described in
Section 15.2 shall be taken into account.

1.27      “Distribution Expenses” has the meaning set forth in Exhibit A.  
1.28      “European Union” or “EU” means all of the European Union member states
as  



of the applicable time during the Term.






779758 v7/HN






4




--------------------------------------------------------------------------------

     1.29 “Executive Officer” means (a) in the case of PGx, the Chief Executive
Officer of CLDA and (b) in the case of CRXX, the Chief Executive Officer of
CRXX.

     1.30 “Existing Confidentiality Agreement” means the Confidentiality
Agreement entered into by CRXX and PGx, as successor in interest to ATL, dated
August 3, 2007.

1.31      “FDA” means the United States Food and Drug Administration or its
successor.   1.32      “FD&C Act” means the United States Federal Food, Drug and
Cosmetic Act, as  



amended.




     1.33 “Field” means the treatment, prevention and diagnosis of cancer in
humans, but specifically excluding the Retained Field.

     1.34 “First Commercial Sale” means, with respect to a Product and country,
the first sale to a Third Party of such Product in such country after Regulatory
Approval (and any pricing or reimbursement approvals, if necessary) has been
obtained in such country.

     1.35 “FTE” means a full-time equivalent person-year (consisting of a total
of 1960 hours per year) of scientific, technical, or managerial work on or
directly related to activities performed under the Collaboration.

     1.36 “Governmental Authority” means any multi-national, federal, state,
local, municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).

     1.37 “Information” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including, without limitation,
know-how, trade secrets, practices, techniques, methods, processes, inventions,
developments, specifications, formulations, formulae, materials or compositions
of matter of any type or kind (patentable or otherwise), software, algorithms,
marketing reports, expertise, stability, technology, test data including
pharmacological, biological, chemical, biochemical, toxicological, and clinical
test data, analytical and quality control data, stability data, studies and
procedures.

1.38      “Initial Development Plan” has the meaning set forth in Section
4.2(b).   1.39      “JAMS Rules” has the meaning set forth in Section 14.2.  
1.40      “Joint Invention” has the meaning set forth in Section 9.1.   1.41   
  “Joint Patent” has the meaning set forth in Section 9.3(c).   1.42      “JSC”
means the joint steering committee formed by the Parties as described in  

Section 3.1.                         1.43    “License Commercialization Report”
has the meaning set forth in Section 6.6.    779758 v7/HN                       
                                                                     5 


--------------------------------------------------------------------------------

    1.44    “License Development Report” has the meaning set forth in Section
4.9.      1.45    “Major EU Country” means the United Kingdom, France, Germany,
Italy or  Spain.              1.46    “Marketing Authorization Application” or
“MAA” means an application for 


Regulatory Approval in a country, territory or possession other than the United
States.

1.47      “Marketing Expenses” has the meaning set forth in Exhibit A.   1.48   
  “Marks” has the meaning set forth in Section 9.7.   1.49      “NDA” means a
New Drug Application, as defined in the FD&C Act and  

applicable regulations promulgated thereunder by the FDA.

     1.50 “Net Sales” means, with respect to any Product, the gross amount
invoiced by a Party, an Affiliate, or any sublicensee of a Party for sales of
such Product to a Third Party less: (a) normal and customary trade, quantity and
cash discounts, rebates and chargebacks, and non-affiliated broker’s,
distributor’s or agent’s commissions, in each case actually taken; (b) credits
actually given for returned Product (including withdrawals and recalls); (c)
sales, excise, and turnover taxes and duties levied on and/or other governmental
charges made as to production, sale, importation, transportation, delivery or
use of a Product imposed directly on and actually paid by a Party or its
Affiliates or sublicensees (but excluding any income taxes); (d) transportation
costs, including insurance and shipping, freight, and handling charges, to the
extent allocated to customers; and (e) the customary costs of special packaging
and/or administration items packaged and sold with a Product. Sales between a
Party and its Affiliates and sublicensees (including distributors) shall be
disregarded for purposes of calculating Net Sales except if such purchaser is an
end user.

In the event that a Product is sold as part of a Combination Product, where
“Combination Product” means any unified dose (e.g., not a kit of two separate
and distinct drug dosage forms) of pharmaceutical product which is comprised of
Product and other therapeutically active compound(s) and/or ingredient(s)
(collectively the “Other Products”), Net Sales of Product, for the purposes of
determining royalty payments, shall be determined by multiplying the Net Sales
of the Combination Product by the fraction, A / (A+B) where A is the weighted
average sale price of the Product when sold separately in finished form, and B
is the weighted average sale price of the Other Products sold separately in
finished form, in each case in the country of sale of the Combination Product in
the calendar quarter of such sale, provided that the Net Sales in any royalty
period shall in no event be reduced by more than fifty percent (50%) by reason
of the foregoing sentence. In the event that no separate sales are made of
either the Product or the Other Products, the reasonably estimated commercial
value thereof will be used instead of the sale price. Notwithstanding the
foregoing, the adjustment of Net Sales as set forth in this paragraph shall not
apply if the composition of matter of such other active ingredient is not
claimed in any issued and unexpired patent claim owned by CRXX or a third party.



779758 v7/HN






6




--------------------------------------------------------------------------------

Each of “weighted average sale price” and “reasonably estimated commercial
value” shall be determined as set forth below: “Weighted average sale price” and
“reasonably estimated commercial value,” as the case may be, for a Product and
Other Products shall be calculated once at the commencement of each calendar
year and such amount shall be used during all applicable royalty reporting
periods for the entire following calendar year. When determining the weighted
average sale price of a Product or Other Products, the weighted average sale
price shall be calculated by dividing the Net Sales (translated into U.S.
dollars in accordance with Section 8.9) by the units of active ingredient sold
during the twelve (12) months (or the number of months sold in a partial
calendar year) of the preceding calendar year for the respective Product or
Other Products. “Estimated commercial value” shall be determined by agreement of
the Parties using criteria to be mutually agreed upon by the Parties. If the
Parties do not agree, such dispute shall be first referred to the JSC to be
resolved in accordance with Section 3.5, but if not resolved as set forth in
Section 3.5, shall be resolved in accordance with Article 14 hereof. In the
calendar year in which the First Commercial Sale occurs, a forecasted weighted
average sale price will be used for the Product and Other Products, if
applicable. Any over or under payment due to a difference between forecasted and
actual weighted average sale prices will be paid or credited in the first
royalty payment of the following calendar year.

     With respect to any sale or other disposal of any Product for any
consideration other than exclusively monetary consideration on arm's length
terms, for purposes of calculating the gross sales amount necessary to calculate
the Net Sales under this Agreement, such Product shall be deemed to be sold
exclusively for money at the average gross invoice price charged to Third
Parties for cash sales during the applicable reporting period.

     Net Sales shall be determined in accordance with generally accepted
accounting principles in the United States.

     1.51 “Partnering Agreement” means an agreement under which either or both
Parties grant (or, with the written approval of both Parties, if such approval
of both Parties is required under the terms of this Collaboration Agreement, one
of the Parties grants) a license under the Collaboration Technology to a Third
Party to Develop and/or Commercialize a Product in the Field. For the avoidance
of doubt, any agreement between PGx and a Third Party (including, but not
limited to, Santen Pharmaceuticals) to Develop and Commercialize the Compound
for the treatment of any ophthalmic disease by topical administration into the
eye shall not be treated as a Partnering Agreement.

     1.52 “Partnering Revenue” means any and all forms of consideration that
either Party receives from a Third Party in connection with a Partnering
Agreement, which may include upfront license fees, annual license or maintenance
payments, milestone payments, royalties, and other similar payments.

1.53      “Patent Expenses” has the meaning set forth in Exhibit A.   1.54     
“PGx Claims” has the meaning set forth in Section 11.2.  



779758 v7/HN






7




--------------------------------------------------------------------------------

1.55      “PGx Indemnitees” has the meaning set forth in Section 11.2.   1.56   
  “PGx Know-How” means all Information (excluding any PGx Patents) that is (a)  

Controlled as of the Effective Date by PGx ; or (b) made by or on behalf of PGx
or its Affiliate pursuant to performing PGx’s obligations or exercising PGx’s
rights under this Agreement (including any Sole Inventions of PGx and any Joint
Inventions) and, in the case of both (a) and (b), is reasonably necessary or
useful for the research, Development, manufacture, use, importation or sale of
Products in the Field.

     1.57 “PGx Patents” means all patents and patent applications that (a) are
Controlled as of the Effective Date or during the Term by PGx and that claim the
composition of matter, manufacture or use in the Field of the Compound, (b) are
substitutions, divisions, continuations, continuations-in-part (to the extent
directed to the subject matter disclosed in a patent or patent application
described in (a)) and requests for continued examination of any of the
foregoing, (c) are patents arising from or claiming priority to any of the
foregoing, (d) are reissues, renewals, registrations, confirmations,
re-examinations, extensions, and supplementary protection certificates of any of
the foregoing, and/or (e) are foreign equivalents of any of the foregoing. For
the avoidance of doubt, the PGx Patents shall include any patent or application
claiming a Sole Invention of PGx and any Joint Patents, in each case solely to
the extent that such patent or patent application claims the composition of
matter, manufacture, or use in the Field of the Compound.

1.58      “PGx Technology” means the PGx Patents and PGx Know-How.   1.59     
“Phase 2 Clinical Trial” means a human clinical trial of a Product, the
principal  

purpose of which is to evaluate the effectiveness of such Product in the target
patient population, as described in 21 C.F.R. § 312.21(b), or a similar clinical
study prescribed by the Regulatory Authorities in a country other than the
United States. For purpose of this Agreement, “initiation of a Phase 2 Clinical
Trial” for a Product means the first enrollment of a human in the Phase 2
Clinical Trial involving administration of such Product.

     1.60 “Phase 3 Clinical Trial” means a human clinical trial of a Product on
a sufficient number of subjects that is designed to (a) establish that a drug is
safe and efficacious for its intended use; (b) define warnings, precautions and
adverse reactions that are associated with the drug in the dosage range to be
prescribed; and (c) support Regulatory Approval of such drug, as described in 21
C.F.R. § 312.12(c), or a similar clinical study prescribed by the Regulatory
Authorities in a country other than the United States. For purpose of this
Agreement, “initiation of a Phase 3 Clinical Trial” for a Product means the
first enrollment of a human in the Phase 3 Clinical Trial involving
administration of such Product.

     1.61 “Phase 4 Clinical Trial” means a human clinical trial of a Product
conducted after Regulatory Approval of such Product has been obtained from an
appropriate Regulatory Authority, which trial is (a) conducted voluntarily by a
Party to enhance marketing or scientific knowledge of the Product, or (b)
conducted due to a request or requirement of a Regulatory Authority.



779758 v7/HN






8




--------------------------------------------------------------------------------

1.62      “Post-Launch Product R&D Expenses” has the meaning set forth in
Exhibit A.   1.63      “Pre-Launch Commercialization Costs” means all costs that
are actually  

incurred, prior to the First Commercial Sale of a Product in the Territory, by a
Party or for its account and are specifically attributable to such Party’s
satisfaction of its obligations pursuant to the Commercialization Plan for such
Product for the purpose of promoting sales of such Product in the Territory,
provided that such costs are less than or equal to the amount specified therefor
in the budget associated with such Commercialization Plan; provided that costs
incurred pursuant to Section 11.4 shall not be subject to any limitations set
forth in any Commercialization Plan budget.

     1.64 “Product” means a product that contains the Compound, whether as a
single active pharmaceutical ingredient or combined with other active
pharmaceutical ingredients.

1.65      “Product Infringement” has the meaning set forth in Section 9.4(a).  
1.66      “Product Profit” means the worldwide profits or losses resulting from
the  

Commercialization of Products and shall be equal to Net Sales plus any
Partnering Revenue, less Allowable Expenses.

1.67      “Publication” has the meaning set forth in Section 12.4.   1.68     
“Recall Expenses” has the meaning set forth in Exhibit A.   1.69     
“Regulatory Approval” means all approvals necessary for the manufacture,  

marketing, importation and sale of a Product for one or more indications in a
country or regulatory jurisdiction, which may include, without limitation,
satisfaction of all applicable regulatory and notification requirements, but
which shall exclude any pricing and reimbursement approvals.

     1.70 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, pricing or reimbursement approval of a Product in such country or
regulatory jurisdiction, including without limitation, (a) the FDA, (b) the
European Medicines Agency, (c) the European Commission, and (d) Japanese
Ministry of Health, Labour and Welfare, and in each of (a) through (d),
including any successor thereto.

1.71      “Regulatory Expenses” has the meaning set forth in Exhibit A.   1.72 
    “Regulatory Materials” means regulatory applications, submissions,  

notifications, registrations, Regulatory Approvals and/or other filings made to
or with a Regulatory Authority that are necessary or reasonably desirable in
order to Develop, manufacture, market, sell or otherwise Commercialize a Product
in a particular country or regulatory jurisdiction. Regulatory Materials
include, without limitation, INDs, MAAs, and NDAs.



779758 v7/HN






9




--------------------------------------------------------------------------------

     1.73 “Retained Field” means the following: (a) the treatment of any
ophthalmic disease (including, without limitation, cancer) by topical
administration into the eye; and (b) the treatment of pain via intrathecal
administration.

    1.74    “Royalty Term” has the meaning set forth in Section 8.4(d).     
1.75    “SEC” means the United States Securities and Exchange Commission.     
1.76    “Section 8.4(a) Sublicensing Arrangement” has the meaning set forth in
Section  8.4(b).              1.77    “Section 8.4(b) Sublicensing Arrangement”
has the meaning set forth in 




Section 8.4(b).




     1.78 “Shared Development Costs” means all costs that are actually incurred
by a Party or for its account and are specifically attributable to the
Development of Products pursuant to such Party’s obligations under the
Development Plan, as such Development Plan may be amended or adjusted pursuant
to Article 4. Costs in excess of ten percent (10%) of the amount specified
therefor in the budget associated with such Development Plan shall not be deemed
Shared Development Costs unless consented to in writing by the Party that did
not incur such costs. Shared Development Costs shall include out-of-pocket costs
actually incurred by each Party, and all internal direct costs incurred by a
Party in connection with the Development of Products. Each Party shall record
and account for its internal direct costs for the Development of Products and
shall report such costs to the other Party on a quarterly basis as provided in
Section 4.8(c). Internal costs shall not include the work of general corporate
or administrative personnel, but shall include a twenty percent (20%) overhead
fee applied to the cost of internal personnel assigned to the Collaboration. For
clarity, Shared Development Costs shall include those certain costs described in
Section 2.11 and those certain payments set forth in Section 8.5(b).

1.79      “Sole Inventions” has the meaning set forth in Section 9.1.   1.80   
  “Term” has the meaning set forth in Section 13.1.   1.81      “Territory”
means all countries in the world, except as may be reduced pursuant  



to Section 13.3(b).




     1.82 “Third Party” means any entity other than PGx or CRXX or an Affiliate
of either of them.

1.83      “UVA” means the University of Virginia.   1.84      “UVA Agreement”
means that certain UVAPF/ATI License Agreement by and  

between UVAPF and ATL, effective as of April 22, 1999, as amended.

1.85 “UVAPF” means the University of Virginia Patent Foundation.



779758 v7/HN






10




--------------------------------------------------------------------------------



ARTICLE 2

LICENSES




     2.1 License to CRXX. Subject to the terms and conditions of this Agreement,
PGx hereby grants to CRXX an exclusive (even as to PGx), worldwide,
royalty-bearing, sublicensable (subject to Sections 2.6 and 2.11) license, under
the PGx Technology, to Develop, make, have made, use, import, sell, offer for
sale, and market Products in the Field in the Territory. CRXX acknowledges and
agrees that, as of the Effective Date, the foregoing license grants rights under
the PGx Patents solely with respect to the specific patent claims set forth in
Exhibit D attached hereto. The Parties acknowledge and agree that, with respect
to any and all PGx Patents filed after the Effective Date, the license granted
under this Section 2.1 shall include all outstanding claims included in such PGx
Patents.

     2.2 License to PGx. Subject to the terms and conditions of this Agreement,
CRXX hereby grants to PGx, (a) a non-exclusive, royalty-free license, under the
CRXX Technology, solely to the extent necessary to conduct those Development
responsibilities assigned to it under the Development Plan in the Territory,
sublicensable solely to PGx’s Affiliates or to any of PGx’s subcontractors
approved by the JSC; and (b) a non-exclusive, worldwide, and royalty-free
license, under the CRXX Patents, solely to the extent necessary to develop,
make, have made, use, sell, offer for sale, import and market the Product for
use in the Retained Field.

     2.3 PGx Retained Rights. Notwithstanding anything in this Agreement to the
contrary:

     (a) PGx shall retain the right under the PGx Technology to conduct those
Development responsibilities assigned to it under the Development Plan and to
perform non-clinical research relating to the Compound, either internally or
together with academic collaborators existing on the Effective Date.
Additionally, for the avoidance of doubt, as between the Parties, PGx shall
retain exclusive rights under the PGx Technology (i) with respect to all
products that are not Products and (ii) with respect to any Product for use
outside the Field, including, without limitation, any product for use in the
Retained Field.

     (b) For the avoidance of doubt, as between the Parties, CRXX shall retain
exclusive rights under the CRXX Technology (i) with respect to all products that
are not Products and (ii) with respect to any Product for use outside the Field,
subject to the license grant set forth in Sections 2.2 and 13.5.

     2.4 No Non-Permitted Use. CRXX hereby covenants that it shall not, nor
shall it cause or permit any Affiliate or sublicensee to knowingly use or
practice, directly or indirectly, any PGx Technology for any purposes other than
those expressly permitted by this Agreement. PGx hereby covenants that it shall
not, nor shall it cause or permit any Affiliate or sublicensee to knowingly use
or practice, directly or indirectly, any CRXX Technology for any purposes other
than those expressly permitted by this Agreement.



779758 v7/HN






11




--------------------------------------------------------------------------------

     2.5 No Other Licenses. Neither Party grants to the other Party any rights
or licenses in or to any intellectual property, whether by implication,
estoppel, or otherwise, other than the license rights that are expressly granted
under this Agreement.

     2.6 Sublicense Agreements. In each agreement under which CRXX grants a
sublicense under the license set forth in Section 2.1 (each, a “Sublicense
Agreement”), such Sublicense Agreement(s) shall provide for the right to
develop, manufacture and commercialize the Product to revert in the manner
consistent with Sections 13.5(a)-(e), to CRXX if such Sublicense Agreement
terminates, or, as the case may be, to PGx in the event the Sublicense Agreement
terminates and this Agreement terminates for reasons other than by CRXX pursuant
to Section 13.3(a). Such Sublicense Agreement shall provide for PGx to be a
third party beneficiary to the provisions contained in the Sublicense Agreement
equivalent to Section 13.5(a)-(e) hereof if this Agreement terminates other than
by CRXX pursuant to Section 13.3(a). Each Sublicense Agreement shall also
include (y) diligence obligations no less stringent than those set forth in
Sections 4.4 and 6.3; and (z) the terms and conditions (A) that are incorporated
into this Agreement pursuant to Section 2.7(d), modified only to indicate that
CRXX’s sublicensee is obligated to CRXX as PGx is to UVAPF thereunder, and (B)
that are incorporated into this Agreement pursuant to Section 2.7(e), modified
only to indicate that CRXX’s sublicensee is obligated to CRXX, PGx, UVA, and
UVAPF as PGx is obligated to UVA and/or UVAPF under the UVA Agreement. CRXX
shall provide to PGx a copy of each Sublicense Agreement promptly following its
execution.

2.7      UVA Agreement.     (a) The Parties acknowledge that the licenses
granted by PGx to CRXX under  

Section 2.1 include sublicenses of Third Party intellectual property licensed to
PGx under the UVA Agreement.

     (b) PGx shall be solely responsible for paying all milestones, royalties
and other payments owed by PGx under the UVA Agreement as result of Development,
manufacture, and Commercialization of Products by CRXX, its Affiliates and
sublicensees. Notwithstanding the foregoing, in the event that PGx exercises its
Co-Development Option, all such milestones, royalties and other payments under
the UVA Agreement shall be charged against the Collaboration as Shared
Development Costs or Allowable Expenses, as appropriate based on Section 8.5(b).

     (c) Notwithstanding anything to the contrary in this Agreement, CRXX shall,
in exercising such sublicense rights granted under Section 2.1, comply with all
applicable provisions of the UVA Agreement expressly applicable to a sublicensee
other than any obligations to make payments to UVA.

     (d) Without limiting the generality of Section 2.7(c), both of the parties
acknowledge that under the UVA Agreement, this Agreement is required to contain
and is therefore agreed and deemed to contain the following provisions of the
UVA Agreement, which are incorporated herein by reference as if fully set forth
herein, modified only as specifically set forth below and to provide that CRXX
is obligated to PGx as PGx (as successor in interest to



779758 v7/HN






12




--------------------------------------------------------------------------------

ATL) is to UVAPF and, unless the context otherwise requires, that “CRXX” is
substituted for “ATI” and “PGx” is substituted for “UVAPF”:

     (i) Article 5, provided that the reference in Section 5.2.4 of the UVA
Agreement to “Section 4.1” is understood to mean Section 8.4 in this Agreement,
the reference in Section 5.2.3 of the UVA Agreement to “Section 1.7” is
understood to mean Section 1.50 of this Agreement, and Section 5.2.7 of the UVA
Agreement shall not apply; further provided that it is understood that the last
paragraph of Section 5.2 of the UVA Agreement, the last two sentences of Section
5.3 of the UVA Agreement and Section 5.4 of the UVA Agreement shall only apply
with respect to UVAPF with respect to the subject matter of such provisions and
shall not apply with respect to such subject matter between the Parties; and

     (ii) Article 7, provided that (A) the incorporation of Section 7.5 of the
UVA Agreement shall not grant CRXX any greater termination rights than are set
forth in Article 13 hereof and (B) the incorporation of Section 7.4 of the UVA
Agreement shall not apply to any provision of the UVA Agreement not incorporated
pursuant to Section 2.7(d) or (e) of this Agreement.

     (iii) Articles 8 (it being understood that Article 8 shall only apply with
respect to Confidential Information of UVA and UVAPF and not with respect to
Confidential Information of the Parties hereto, which shall be decided in
accordance with Article 12 of this Agreement), 10 (it being understood that
Article 10 shall only apply with respect to adjudication of UVA’s and UVAPF’s
rights and not with respect to disputes solely between the Parties hereto, which
shall be decided in accordance with Article 14 of this Agreement), 13, 15, 16,
18 (provided that the reference to the term sheet therein is understood to be a
reference to the term sheet between CRXX and CLDA, dated March 6, 2009), 19 (it
being understood that Article 19 shall only apply with respect to the law
governing and the required jurisdiction of UVA’s and UVAPF’s rights and not with
respect to the governing law and jurisdiction solely between the Parties hereto,
which shall be decided in accordance with Sections 14.4 and 14.11 of this
Agreement), and 20 through 22

     (iv) The definitions in Article 1, to the extent such definitions are
necessary to implement any of the foregoing.

     (e) Without limiting the generality of Section 2.7(c), both of the parties
further acknowledge that under the UVA Agreement, this Agreement is required to
contain and is therefore agreed and deemed to contain the following provisions
of the UVA Agreement, which are incorporated herein by reference as if fully set
forth herein, modified only to indicate that CRXX is obligated to PGx, UVA and
UVAPF as PGx (as successor in interest to ATL) is obligated to UVA and/or UVAPF
under the UVA Agreement:

(i)      Sections 6.4 and 6.5; and   (ii)      Articles 11 (it being understood
that Article 11 shall only apply  

with respect to indemnification of UVA’s and UVAPF’s losses and not with respect
to losses suffered by either of the Parties hereto, which shall be decided in
accordance with Article 11 of



779758 v7/HN






13




--------------------------------------------------------------------------------

this Agreement) and 12 (it being understood that Sections 12.1(a)(ii) and 12.3
of the UVA Agreement shall only apply with respect to UVA and UVAPF rights and
not with respect to insurance requirements solely between the Parties hereto,
which shall be decided in accordance with Section 11.6 of this Agreement).

     (f) The parties agree that the provisions of the UVA Agreement incorporated
into this Agreement pursuant to Sections 2.7(d) and (e) are not exhaustive with
respect to the subject matter of such sections and that this Agreement contains
additional obligations and rights of the Parties related to the subject matter
of the UVA Agreement provisions incorporated herein and that such obligations
and rights of this Agreement are still applicable to the Parties provided they
do not conflict with the incorporated provisions of the UVA Agreement. For the
purpose of this Section 2.7(f), two provisions shall only “conflict” if it is
not possible, through the use of commercially reasonable efforts, for a Party to
comply with both provisions.

     2.8 Other Third Party Agreements. CRXX shall be solely responsible for
obtaining, at its sole expense, any agreements with Third Parties (other than
the UVA Agreement) required in order to lawfully perform Development,
manufacturing, and Commercialization activities, subject to the royalty offset
set forth in Section 8.5(a) and the cost sharing contemplated by Section 8.5(b).
CRXX shall use commercially reasonable efforts to ensure that each material
Third Party clinical trial, contract manufacturing, or service agreement entered
into by CRXX or its Affiliates with respect to the Products contains
provision(s) permitting such Third Party contract to be assigned in accordance
with Section 13.5(d) and shall ensure that any Third Party patents, patent
applications, Information, or other intellectual property that is licensed by
CRXX from a Third Party and that would be CRXX Technology if Controlled by CRXX
will be sublicensable to PGx pursuant to Section 13.5(a).

     2.9 Government Rights. Notwithstanding anything herein to the contrary, any
and all licenses and other rights granted hereunder are limited by and are
subject to the rights and requirements of the United States Government which may
attach as a result of Government sponsorship of research in which one or more
inventions and/or discoveries covered by one or more of the PGx Patents and/or
CRXX Patents was conceived or first actually reduced to practice, as set forth
in 37 C.F.R. Part 401 and/or in the applicable Government research grant, and as
such rights and requirements may be amended or modified by law.

     2.10 Mutual Exclusivity. Except for (a) its activities pursuant to the
Development Plan or Commercialization Plan and (b) the ability of PGx to Develop
and Commercialize the Compound for the Retained Field, either by itself, through
its Affiliates or in collaboration with any Third Party, (including, but not
limited to, Santen Pharmaceuticals), each Party hereby covenants that, during
the Term, neither it nor its Affiliates will, directly or indirectly, research,
Develop or Commercialize, or enter into any collaboration or license agreement
with any Third Party in connection with the research, Development or
Commercialization of the Compound or any Product for any indication, provided,
however, it being understood that this shall not prevent CRXX from entering into
sublicenses pursuant to Section 2.6 or either Party from entering into
Partnering Agreements pursuant to Section 2.11. Except for its activities
pursuant to the Development Plan or Commercialization Plan, CRXX hereby
covenants that, during the Term, neither it nor its Affiliates will, directly or
indirectly, research, develop or commercialize, or



779758 v7/HN






14




--------------------------------------------------------------------------------

enter into any collaboration or license agreement with any Third Party in
connection with the research, development or commercialization of any A2a
Agonist for use in the Field.

     2.11 Partnering Agreements. If PGx exercises the Co-Development Option,
then the Parties agree that (a) all discussions with potential Third Party
collaborators regarding entry into a Partnering Agreement will be coordinated
by, and subject to the prior approval of, the JSC and that (b) absent such
approval, neither Party shall grant (or purport to grant) to any potential Third
Party collaborator any rights in the Collaboration Technology in the Field. Any
costs incurred by either Party in connection with negotiation, execution, or
performance of any Partnering Agreement shall be charged against the
Collaboration as Shared Development Costs or Allowable Expenses, as appropriate.



ARTICLE 3

GOVERNANCE




     3.1 Joint Steering Committee. Within twenty (20) days after the Effective
Date, PGx and CRXX shall form a joint steering committee (“JSC”) consisting of
three (3) representatives from PGx or one of its Affiliates and three (3)
representatives from CRXX. Each Party may replace its JSC representatives at any
time upon prior written notice to the other Party. JSC membership shall evolve
over time as the project progresses so that each Party’s combined membership
represents the key functions (such as Development, manufacturing or
Commercialization) that are the current focus of work on Products.

     3.2 Meetings of the JSC. The JSC shall meet at least two (2) times every
calendar year prior to the exercise of the Co-Development Option by PGx and four
(4) times every calendar year if PGx exercises the Co-Development Option unless
a particular meeting is waived by mutual consent, on such dates and at such
times as agreed to by CRXX and PGx, alternating between the CRXX’s and PGx’s
places of business. Each Party may permit visitors to attend meetings of the JSC
as the JSC determines. Each Party shall be responsible for its own expenses for
participating in the JSC. Meetings of the JSC shall be effective only if at
least one representative of each Party is present or participating, subject to
the following sentence.

    3.3    Responsibilities of the JSC. The JSC shall have the responsibility
and authority  to:                        (a)    Oversee the Development,
Regulatory Approval, and Commercialization 


of Product in the Field in the Territory, and the manufacturing of Product in
support of such activities;

                                       (b)    Review and approve the overall
strategy for Development in the Field in  the Territory;                       
                       (c)    Review and approve any proposed amendments or
updates to the  Development Plan;     




779758 v7/HN






15




--------------------------------------------------------------------------------

     (d) Monitor the Development of Product in the Field in the Territory
against the Development Plan;

     (e) Discuss the requirements for Regulatory Approval in applicable
countries in the Territory and oversee regulatory matters with respect to
Product in the Territory;

     (f) Review the Commercialization Plan and any proposed amendments or
updates thereto;

     (g) Monitor the Commercialization of Product in the Territory against the
Commercialization Plan;

     (h) Establish subcommittees pursuant to Section 3.6 on an as-needed basis,
oversee the activities of all subcommittees so established, and address disputes
or disagreements arising in all such subcommittees; and

(i) Perform such other functions as the Parties may agree in writing.

     3.4 Areas Outside the JSC’s Authority. Neither the JSC nor the Executive
Officer of CRXX acting through the authority provided in Section 3.5(b) herein
shall have any authority other than that expressly set forth in Section 3.3 and,
specifically, shall have no authority (a) to amend or interpret this Agreement,
(b) to require PGx to perform any Development activities without PGx’s express
written consent (which may be withheld at PGx’s sole discretion), (c) to
determine whether or not a Party has met its diligence or other obligations
under the Agreement, or (d) to determine whether or not a breach of this
Agreement has occurred.

3.5      JSC Decisions.     (a) Consensus; Good Faith; Action Without Meeting.
The JSC shall  

decide all matters by consensus, with each Party having one collective vote.
Consistent with Section 3.7, the members of the JSC shall act in good faith to
cooperate with one another and to reach agreement with respect to issues to be
decided by the JSC. Action that may be taken at a meeting of the JSC also may be
taken without a meeting if a written consent setting forth the action so taken
is signed by all members of the JSC.

     (b) Failure to Reach Consensus. In the event that the members of the JSC
cannot come to consensus within fifteen (15) days with respect to any matter
over which the JSC has authority and responsibility, the JSC shall submit the
respective positions of the Parties with respect to such matter for discussion
in good faith by the Parties’ respective Executive Officers or their respective
designees. If such individuals are not able to mutually agree upon the
resolution to such matter within fifteen (15) days after the JSC’s submission to
them, then, subject to the limitations of Section 3.4, the Executive Officer of
CRXX shall have the right to decide such matter, taking into account and seeking
reasonably to accommodate PGx’s legitimate interest under the Agreement, and
except that in no event can the Executive Officer of CRXX unilaterally decide
such matter in a manner that would significantly extend the timelines under the
Development Plan without material safety, technical, or regulatory cause, or in
any other



779758 v7/HN






16




--------------------------------------------------------------------------------

manner that is contrary to CRXX’s obligation to use Diligent Efforts to Develop
the Product. Notwithstanding the foregoing, consensus of the JSC or mutual
agreement of the Chief Executive Officers shall be necessary with respect to (i)
any decision that materially impairs or is reasonably likely to impair any
rights or assets of PGx or any of its Affiliates, or that creates or is
reasonably likely to create a financial obligation for PGx or any of its
Affiliates or obligate PGx or its Affiliates to utilize any resources), and (ii)
all matters following PGx’s exercise of the Co-Development Option, and unless
and until the JSC reaches consensus or the Chief Executive Officers reach mutual
agreement on any such matter, the Parties shall continue to operate under the
status quo with respect to such matter and neither Party shall have the right,
without the prior written consent of the other Party, to take any action that
departs from the status quo with respect to such matter.

     3.6 Subcommittees. The JSC shall have the right to establish subcommittees
and to delegate certain of its powers and responsibilities thereto. Except as
mutually agreed by the Parties, such subcommittees shall decide all matters by
consensus, with each Party having one collective vote, and any disputes that
cannot be resolved by a subcommittee in a reasonable time period shall be
submitted to the JSC for resolution in accordance with Section 3.5.

     3.7 Operating Principles. The Parties hereby acknowledge and agree that the
deliberations and decision-making of the JSC and any subcommittee established by
the JSC shall be in accordance with the following operating principle:

     (a) The Parties’ mutual objective is to maximize the commercial success of
the Product, consistent with sound and ethical business and scientific
practices.

     3.8 Termination of JSC. The JSC shall continue to exist until the first to
occur of: (a) the Parties mutually agreeing to disband the committee; or (b) PGx
providing to CRXX written notice of its intention to disband and no longer
participate in the JSC or (c) thirty (30) days after one Party provides written
notice of termination of the JSC to the other at any point after the
Co-Development Option has expired and has not been exercised by PGx. Thereafter,
the JSC shall have no further obligations under this Agreement, and CRXX shall
continue to provide to PGx the reports, summaries, correspondences, notices,
minutes, etc. and take such actions and provide such rights to PGx as required
by Sections 4.5 (or, if applicable, 4.9), 5.1(c), 5.2 and 6.6.



ARTICLE 4

DEVELOPMENT




     4.1 Overview. Subject to the oversight of the JSC, CRXX shall be primarily
responsible for Development of Products in the Field. CRXX shall perform all
Development activities in accordance with the Development Plan. The costs of
Development shall be allocated between the Parties as set forth in Sections 4.7
and 4.8.



  4.2 Development Plan.






779758 v7/HN






17




--------------------------------------------------------------------------------

     (a) Scope. The Development of each Product under this Agreement shall be
governed by a worldwide Development plan (each, a “Development Plan”). Each
Development Plan shall be developed in good faith with the overall objective of
optimizing the commercial potential of such Product. Each Development Plan shall
describe the proposed overall program of Development for the applicable Product
in the Territory, including preclinical studies, toxicology, formulation,
process development, clinical studies, regulatory plans and other elements of
obtaining Regulatory Approval(s) in each applicable country, as well as
timelines for key regulatory authority meetings, Drug Approval Applications and
Regulatory Approvals. Each Development Plan shall include a summary of estimated
Development expenses of the program expected to be incurred during the
Development process through obtaining Regulatory Approval for each proposed
indication and route of delivery on a country-by-country basis. In the event of
any inconsistency between the Development Plan and this Agreement, the terms of
this Agreement shall prevail.

     (b) Initial Development Plan. Within thirty (30) days after the Effective
Date, CRXX shall provide PGx with a draft Development Plan for PGx’s review. The
Parties shall use commercially reasonable efforts to reach agreement on the
initial Development Plan within sixty (60) days after the Effective Date (the
“Initial Development Plan”). In the event the Parties are unable, despite using
commercially reasonable efforts, to agree upon the Initial Development Plan
within sixty (60) days after the Effective Date, CRXX may terminate this
Agreement upon thirty (30) days written notice to PGx. Such a termination shall
be considered a termination at will by CRXX under Section 13.2 for purposes of
this Agreement. The obligations of CRXX under Section 4.4 shall not commence
until the first to occur of (i) the Parties’ mutual agreement on the Initial
Development Plan or (ii) one (1) year after the Effective Date

     (c) Updates to the Development Plans. Unless the Co-Development Option has
expired without exercise by PGx, as early as necessary in each calendar year,
CRXX shall update and prepare the Development Plan for the following calendar
year to take into account completion, commencement or cessation of Development
activities not contemplated by the then-current Development Plan, and submit
such proposed Development Plan to the JSC no later than September 30 of such
year for review and approval. CRXX may, at its election, update the Development
Plan between annual updates subject to review and approval by the JSC. In the
event that PGx does not exercise its Co-Development Option, CRXX shall only be
obligated to provide PGx with reports pursuant to Section 4.9.

     4.3 Materials Transfer. PGx shall transfer to CRXX, at CRXX’s reasonable
request, and at a mutually agreed time and in a mutually agreed manner, those
materials related to the Product that are described in Exhibit E, in each case
to the extent Controlled by PGx (collectively, “Material”).

     4.4 Diligent Development. CRXX shall use Diligent Efforts to Develop
Products in the Territory. Any failure by CRXX to comply with the obligations
set forth in this Section 4.4 shall be deemed to be a material breach of this
Agreement, but only with respect to such country(ies) and/or jurisdiction(s) in
which such failure occurs, for which PGx may exercise its rights under Article
13 to terminate the license granted under Section 2.1 with respect to such



779758 v7/HN






18




--------------------------------------------------------------------------------

country(ies) and/or jurisdiction(s); provided, however, that if CRXX fails to
use Diligent Efforts to Develop Product(s) in the United States of America or
any of the Major EU Countries, PGx may exercise its termination rights under
Article 13 with respect to this Agreement in its entirety in addition to any
other available remedies at law or in equity.

     4.5 Development Reports. Each Party shall maintain complete and accurate
records (in the form of technical notebooks and/or electronic files where
appropriate) of all work conducted by it under the Development Plan and all
Information resulting from such work. Such records, including any electronic
files where such Information may also be contained, shall fully and properly
reflect all work done and results achieved in the performance of the Development
Plan in sufficient detail and in good scientific manner appropriate for patent
and regulatory purposes. Unless the Co-Development Option has expired without
exercise by PGx:

     (a) each Party shall have the right to review such records maintained by
the other Party at reasonable times upon reasonable notice;

     (b) each Party shall provide the JSC, as applicable, with regular reports
detailing its respective research and Development activities under the
Development Plan and the results of such activities;

     (c) unless the JSC establishes a different schedule, on or before January
31 and July 31 of each calendar year during the Term, each Party shall provide
the JSC with a written report that summarizes, in reasonable detail, all
Development activities performed by such Party and its Affiliates, sublicensees,
and Third Party contractors during the preceding six (6) month period, and
compares such performance with the goals and timelines set forth in the
Development Plan; and

     (d) each Party shall also promptly provide the JSC or the other Party with
any additional information regarding its Development of the Product reasonably
requested thereby.

     4.6 Standards of Conduct. Each Party shall perform, and shall ensure that
its Affiliates, sublicensees, and Third Party contractors perform, the
Development activities for which it is responsible under the Development Plan in
good scientific manner and in material compliance with applicable laws, rules
and regulations.

     4.7 Development Expenses. Except as set forth in Section 4.8, to the extent
that CRXX and PGx agree in writing that PGx will perform Development activities
after the Effective Date, CRXX shall be responsible for all costs and expenses
incurred by or on behalf of PGx in connection with such Development activities.
In particular, CRXX shall pay for such costs and expenses as follows: (a) PGx
personnel time at a rate of $250,000 per FTE per day (until December 31, 2010
and thereafter subject to the adjustment mechanism set forth below); and (b) any
out-of-pocket expenses incurred by PGx will be reimbursed in full. Unless the
Parties agree otherwise, such payments shall be made on a quarterly basis, based
on written invoices submitted by PGx, and shall be due thirty (30) days after
CRXX’s receipt of the applicable invoice. PGx shall provide, upon CRXX’s
request, invoices, agreements and other reasonable documentation to support and
document PGx’s out-of-pocket expenses.



779758 v7/HN






19




--------------------------------------------------------------------------------

Acknowledgement by email from officers of each of the Parties shall constitute
“written” agreement for PGx to perform Development activities (but email will
not apply for other agreements under this Agreement unless specifically stated
herein). Except as set forth in Section 4.8, as between the Parties, CRXX shall
be responsible for all costs and expenses incurred by or on behalf of CRXX, its
Affiliates, or its sublicensees in connection with Development of Products.
Commencing January 1, 2011, the FTE rate set forth above shall be adjusted each
subsequent calendar year thereafter by the percentage increase or decrease, if
any, between the Consumer Price Index – All Urban Consumers (CPI-U), as
published by the United States Department of Labor on June 30 of the prior
calendar year compared to June 30 of the second immediately preceding calendar
year.

4.8      Option to Co-Develop.     (a) No later than ten (10) days after the
first availability of a final study report  

from the first Phase 2 Clinical Trial for the first Product to complete a Phase
2 trial, CRXX shall provide written notice to PGx of such event, which notice
shall be accompanied by an updated Development Plan for such Product, an
estimated budget for Development of such Product through Regulatory Approval in
the United States, the European Union, and any other anticipated major markets,
and reasonably detailed description of the Shared Development Costs incurred by
CRXX prior to the date of such notice (the “Co-Development Notice”).

     (b) PGx shall have the option (the “Co-Development Option”) to co-fund
fifty percent (50%) of the Shared Development Costs for Products, which option
shall be exercisable by providing written notice to CRXX no later than ninety
(90) days after PGx’s receipt of the Co-Development Notice. No later than thirty
(30) days after PGx’s exercise of the Co-Development Option, PGx shall make a
payment to CRXX equal to fifty percent (50%) of the Shared Development Costs
incurred by CRXX prior to such exercise.

     (c) If PGx elects to exercise the Co-Development Option, the Parties shall
share equally all Shared Development Costs, and the remaining terms of this
Section 4.8(c) shall apply. Within forty-five (45) days after the end of each
calendar quarter for as long as either Party is incurring Shared Development
Costs, each Party shall submit to the JSC a statement setting forth the Shared
Development Costs it incurred in such calendar quarter. Within thirty (30) days
after receipt of such reports, the JSC shall notify the Parties whether a
reconciliation payment is due from one Party to the other, and if so, the amount
of such reconciliation payment, so that the Parties share equally the Shared
Development Costs for such calendar quarter. The Party required to pay such
reconciliation payment shall submit such payment to the other Party within
thirty (30) days after receiving notice from the JSC.

     4.9 License Development Reports. If the Co-Development Option has expired
and PGx has not exercised such option, on or before January 31 of each calendar
year during the Term thereafter, CRXX shall provide the PGx with a written
report that summarizes, in reasonable detail, all Development activities
performed by CRXX and its Affiliates, sublicensees, and Third Party contractors
during the preceding calendar year (each a, “License Development Report”),
including safety data generated during such report period.



779758 v7/HN






20




--------------------------------------------------------------------------------



ARTICLE 5

REGULATORY




5.1      Regulatory Filings     (a) CRXX shall be responsible for preparing and
filing all Regulatory  

Materials and seeking all Regulatory Approvals in the Territory, including
preparing all reports necessary as part of an NDA or MAA. All Regulatory
Materials for Products in the Territory shall be filed in the name of CRXX, and
CRXX alone shall be responsible for all communications and other dealings with
the regulatory agencies relating to the Products in the Territory. As between
the Parties, CRXX shall be the legal and beneficial owner of all Regulatory
Approvals in the Territory.

     (b) The JSC shall develop and implement procedures for drafting and review
of Regulatory Materials for Products in the Territory, which shall provide
sufficient time for PGx to provide substantive comments. CRXX shall consider
PGx’s comments on such Regulatory Materials in good faith.

     (c) CRXX shall promptly notify PGx of all Regulatory Materials that it
submits, and, at PGx’s request, shall promptly provide PGx with a copy (which
may be wholly or partly in electronic form) of such Regulatory Materials. CRXX
will provide PGx with reasonable advance notice of any scheduled meeting with
any regulatory agency relating to Development and/or any Regulatory Approval in
the Territory, and, unless the Co-Development has expired without exercise by
PGx, PGx shall have the right to participate in any such meeting, to the extent
permitted by law, until the first Regulatory Approval has been obtained for a
Product by CRXX, its Affiliates or sublicensees. CRXX also shall promptly
furnish PGx with summaries of all material correspondence or material meetings
with any Regulatory Authority relating to Development, Regulatory Materials
and/or a Regulatory Approval in the Territory, and CRXX shall, at PGx’s request,
promptly furnish PGx with copies of such correspondence or copies of minutes of
such meetings.

     (d) Following approval of an NDA or MAA for a Product, CRXX shall retain
primary responsibility for dealings with the applicable regulatory agency with
respect to such Product, including filing all supplements and other documents
with such agency with respect to such NDA or MAA.

     5.2 Product Withdrawals and Recalls. In the event that any regulatory
agency (a) threatens or initiates any action to remove such Product from the
market in any country in the Territory or (b) requires CRXX, its Affiliates, or
its sublicensees to distribute a “Dear Doctor” letter or its equivalent
regarding use of Product in the Field, CRXX shall notify PGx of such event
within one (1) business day after CRXX becomes aware of the action, threat, or
requirement (as applicable). CRXX shall consult with PGx prior to initiating a
recall or withdrawal of Product in the United States, Japan, or any Major EU
Country; provided, however,



779758 v7/HN






21




--------------------------------------------------------------------------------

that the final decision as to whether to recall or withdraw a Product in the
Territory shall be made by CRXX in its sole discretion. CRXX shall be
responsible, at its sole expense, for conducting any recalls or taking such
other necessary remedial action, provided that following PGx’s exercise of the
Co-Development Option, all Recall Expenses with respect to Products in the
Territory shall be treated as Allowable Expenses.



ARTICLE 6






COMMERCIALIZATION




     6.1 General. Subject to the remainder of this Article 6, CRXX shall have
sole responsibility and decision-making authority for Commercialization
activities, all of which shall be carried out in accordance with the
Commercialization Plan. Subject to Section 8.6, CRXX shall be responsible for
all costs and expenses associated with the Commercialization activities.

6.2      Commercialization Plan.     (a) If PGx has exercised the Co-Development
Option, no later than sixty (60)  

days prior to the anticipated initiation of the first Phase 3 Clinical Trial,
CRXX shall deliver to the JSC for its review and comment a draft written
Commercialization plan setting forth anticipated Commercialization activities to
be performed with respect to Product in the Territory by CRXX or on its behalf
by Third Parties (including without limitation market studies, launch plans,
detailing and promotion), as well as projected timelines for such activities
(the “Commercialization Plan”). CRXX shall implement all such reasonable
comments received from the JSC and shall submit such revised document to the JSC
for review.

     (b) CRXX shall thereafter update the Commercialization Plan on an annual
basis as follows: CRXX shall provide the JSC with a draft update to the
Commercialization Plan no later than the thirtieth (30th) of January of each
year. CRXX shall implement all such comments received from the JSC and shall
submit such revised document to the JSC for review. CRXX may, at its election,
update the Commercialization Plan between annual updates by following this same
procedure.

     (c) The Commercialization Plan shall include, without limitation: (i) a
description of CRXX’s anticipated marketing activities (both pre- and
post-launch), including the plans to use key opinion leaders and focus groups;
(ii) five (5) year sales projections, broken down by calendar quarter; (iii) any
requirements for additional marketing studies; (iv) competitive analysis
including specific actions to mitigate competitive threats; and (v) planned
promotional material and sales/detailing protocols.

     (d) It is understood that the initial Commercialization Plan delivered
pursuant to Section 6.2(a) will likely include only a summary of the anticipated
marketing activities and that, reasonably in advance of the First Commercial
Sale of a Product, a more detailed version of the Commercialization Plan
containing the items described in Section 6.2(c) will be prepared by CRXX and
delivered to the JSC pursuant to Section 6.2(b). Without limiting the generality
of the foregoing, no later than the filing of an NDA and/or MAA for a particular
Product, provided



779758 v7/HN






22




--------------------------------------------------------------------------------

that PGx has exercised the Co-Development Option, CRXX shall provide the JSC
with a Commercialization Plan containing a country-by-country marketing plan for
such Product in the top six (6) targeted markets.

     (e) In the event of any inconsistency between the Commercialization Plan
and this Agreement, the terms of this Agreement shall prevail.

     6.3 Diligent Commercialization. CRXX shall use Diligent Efforts to
Commercialize Products in each country in the Territory for each indication for
which a Regulatory Approval has been received. Without limiting the generality
of the foregoing, CRXX shall satisfy each of the following requirements:

     (a) CRXX shall commence commercial sales of a Product to end users in a
country, in commercially significant quantities, promptly after, and in any case
not later than six (6) months after, the date upon which Regulatory Approval and
any necessary pricing approval for such Product is granted with respect to such
country.

     (b) shall undertake a sales effort commensurate with optimizing the
Commercialization of each Product taking into account the resources of CRXX
and/or any sublicensee or partner.

Any failure by CRXX to comply with the obligations set forth in this Section 6.3
shall be deemed to be a material breach of this Agreement, but only with respect
to such country(ies) and/or jurisdiction(s) in which such failure occurs, for
which PGx may exercise its rights under Article 13 to terminate the license
granted under Section 2.1 with respect to such country(ies) and/or
jurisdiction(s); provided, however, that if CRXX fails to use Diligent Efforts
to Commercialize Product(s) in the United States of America or any of the Major
EU Countries, PGx may exercise its termination rights under Article 13 with
respect to this Agreement in its entirety or any other available remedies at law
or in equity.

     6.4 Commercialization Reports. Unless the Co-Development Option has expired
without exercise by PGx:

     (a) CRXX shall keep the JSC fully informed regarding the progress and
results of its Commercialization activities and those of its Affiliates,
sublicensees, and Third Party contractors.

     (b) Within thirty (30) days after the end of each calendar quarter, CRXX
shall provide the JSC with a written report that summarizes, in reasonable
detail, all Commercialization activities performed during such quarter, and
compares such performance with the goals and timelines set forth in the
Commercialization Plan.

     (c) CRXX shall also promptly provide the JSC or PGx with any additional
Information regarding the Commercialization of the Product reasonably requested
thereby.

     6.5 Commercialization Standards of Conduct. CRXX shall in all respects
comply with all applicable laws and regulations in Commercializing Products in
the Territory under this



779758 v7/HN






23




--------------------------------------------------------------------------------

Agreement, including without limitation the Foreign Corrupt Practices Act of
1977, as amended (“FCPA”). CRXX represents and warrants to PGx that, as of the
approval date for any Product, CRXX and its Affiliates will have adequate
procedures in place to ensure their compliance with the FCPA, as well as the
compliance therewith of any sublicensees and distributors it or its Affiliates
may engage; to bring any non-compliance therewith (should it ever occur) by any
of the foregoing entities to CRXX’s attention; and to promptly remedy any such
non-compliance. CRXX and its Affiliates shall thereafter maintain such
procedures throughout the Term and shall promptly notify PGx in writing with
respect to any non-compliance regarding Commercialization of Products.

     6.6 License Commercialization Reports. If the Co-Development Option has
expired and PGx has not exercised such option, on or before January 31 of each
calendar year during the Term thereafter, CRXX shall provide PGx with a written
report that summarizes, in reasonable detail, all Commercialization activities
performed by CRXX and its Affiliates, sublicensees, and Third Party contractors
during the preceding calendar year (each a, “License Commercialization Report”).



ARTICLE 7






MANUFACTURE AND SUPPLY




     7.1 Manufacturing Responsibility. Except as set forth in Section 7.3, CRXX
will be responsible for the manufacturing of Products in bulk and finished form
for use by CRXX, its Affiliates, and its sublicensees in Field in the Territory
and, if applicable, for use by PGx pursuant to the Development Plan.

7.2      Transfer of Manufacturing Technology.     (a) Upon request by CRXX, PGx
shall transfer to CRXX or a Third Party  

manufacturer reasonably acceptable to PGx material Information Controlled by PGx
as of the Effective Date to enable CRXX or such Third Party manufacturer (as
appropriate) to replicate the process employed by or on behalf of PGx to
manufacture Product in the Field as of the Effective Date. The costs and
expenses incurred by PGx in carrying out such transfer shall be borne by PGx.

     (b) CRXX and/or its Third Party manufacturer shall use any information
transferred pursuant to Section 7.2(a) in accordance with the license granted in
Section 2.1 and solely for the purpose of manufacturing Products for uses
permitted under this Agreement, and for no other purpose.

     (c) CRXX acknowledges and agrees that PGx may condition its agreement to
transfer of any Manufacturing technology or information to a Third Party
manufacturer on the execution of a confidentiality agreement between such Third
Party manufacturer and PGx that contains terms substantially equivalent to those
of Article 12 of this Agreement.



779758 v7/HN






24




--------------------------------------------------------------------------------

     7.3 Supply of Product to CRXX. At CRXX’s request and on a mutually
agreeable schedule, PGx or its Affiliate shall supply to CRXX up to 10 grams of
non-GMP (for purposes of clarity, this is research grade compound that is not
intended for human use), bulk Compound solely for use in the Development
activities assigned to CRXX under the Development Plan.



ARTICLE 8

FINANCIALS




     8.1 License Fee. In the event that PGx fails to exercise the Co-Development
Option by the date required by Section 4.8(b) and CRXX does not thereafter
terminate this Agreement, CRXX shall pay to PGx a non-refundable, non-creditable
license fee of five million dollars ($5,000,000) by wire transfer of immediately
available funds into an account designated by PGx. Such payment shall be due ten
(10) days after the first to occur of (a) CRXX’s receipt of written notice from
PGx that PGx does not wish to exercise the Co-Development Option or (b) the
expiration of the Co-Development Option without being exercised.

     8.2 Development and Regulatory Milestone Payments. Provided that PGx has
not exercised the Co-Development Option, CRXX shall make each of the following
milestone payments to PGx upon first achievement of the corresponding milestone
event with respect to a Product.

        Milestone          Milestone    Payment    Milestone      Payment    for
a    Payment                                                 Milestone Event   
for a First    Second    for a Third      Indication    Indication   
Indication 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    $7.0    $3.5    $3.5  Initiation of a Phase 3 Clinical Trial of a Product   
million    million    million 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Acceptance for filing of an NDA or MAA for a    $10.0    $5.0    $5.0  Product
in the United States or Europe    million    million    million 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Approval of an NDA for a Product in the United    $15.0    $7.5    $7.5 
States    million    million    million 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      $10.0    $5.0    $5.0  Approval of an MAA for a Product in the EU   
million    million    million 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      $8.0    $4.0    $4.0  Approval of an MAA for a Product in Japan   
million    million    million 




779758 v7/HN






25




--------------------------------------------------------------------------------

Each milestone in this Section 8.2 shall be paid only once for the first Product
to achieve such milestone. The maximum total amount of payment to PGx pursuant
to this Section 8.2 shall be $100 million. CRXX shall notify and pay to PGx the
amounts set forth in this Section 8.2 within thirty (30) days after the
achievement of the applicable milestone event. Each such payment shall be made
by wire transfer of immediately available funds into an account designated by
PGx. Each such payment is nonrefundable and noncreditable against any other
payments due hereunder.

     8.3 Commercialization Milestone Payments. Provided that PGx has not
exercised the Co-Development Option, CRXX shall make each of the milestone
payments indicated below to PGx when annual aggregate Net Sales of all Products
across all indications in the Territory first reach the specified dollar values
in any calendar year.

Aggregate Net Sales in a Calendar Year    Payment 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                     $100    million       $5 million 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                     $250    million    $12.5 million 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                     $500    million     $25    million 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                         $1 billion     $50    million 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                         $2 billion     $60    million 


Each milestone in this Section 8.3 shall be paid only once. The maximum total
amount of payment to PGx pursuant to this Section 8.3 shall be $152.5 million.
CRXX shall notify and pay to PGx the amounts set forth in this Section 8.3
within thirty (30) days after the achievement of the applicable milestone event.
Each such payment shall be made by wire transfer of immediately available funds
into an account designated by PGx. Each such payment is nonrefundable and
noncreditable against any other payments due hereunder.

     8.4 Royalties. For the term specified in Section 8.4(d), and provided that
PGx has not exercised the Co-Development Option, CRXX shall pay to PGx royalties
on Net Sales either as provided in Section 8.4(a), 8.4(b), or 8.4(c), as the
case may be.

     (a) So long as the event described in Section 8.4(b) has not occurred, CRXX
shall pay to PGx royalties on Net Sales, at an incremental royalty rate
determined by annual Net Sales of all Products in aggregate in each calendar
year as follows (subject to adjustment as set forth in Section 8.5):



Annual Net Sales of Products






Royalty Rate






779758 v7/HN






26




--------------------------------------------------------------------------------

Portion less than or equal to $250 million    7% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Portion greater than $250 million and less than or    8%  equal to    $500
million     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Portion greater than $500 million and less than or    9%  equal to    $1
billion     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Portion greater than $1 billion    10% 


For example, if the calendar year Net Sales to which the royalty obligations in
this Section 8.4(a) apply were $400,000,000, the 7% royalty rate would apply to
the first $250,000,000 of such Net Sales and the 8% royalty rate would apply to
the final $150,000,000 of such Net Sales.

     (b) If (i) CRXX has entered into a sublicensing arrangement under which it
granted a third party the right to market and sell the Product in one or more
countries and/or jurisdictions and (ii) the lowest royalty rate that CRXX
receives under such sublicensing arrangement is less than 15% of Net Sales, then
following such event CRXX shall pay to PGx royalties on Net Sales at an
alternative royalty rate determined by annual Net Sales of all Products in
aggregate in each calendar year thereafter as follows (subject to adjustment as
set forth in Section 8.5):

    Annual Net Sales of Products    Royalty Rate 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Portion less than or equal to $250 million    6% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Portion greater than $250 million and less than or    7%  equal to    $500
million     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Portion greater than $500 million and less than or    9%  equal to    $1
billion     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Portion greater than $1 billion    10% 


Notwithstanding the foregoing, if the lowest royalty rate on Net Sales received
by CRXX under such sublicensing arrangement is 15% of Net Sales or greater, then
the applicable royalty rate(s) set forth in Section 8.4(a) (and not those in
this Section 8.4(b)) shall apply to such portion of Net Sales. If in a
particular calendar quarter there are Net Sales of a particular Product in one
or more countries and/or jurisdictions by a Third Party pursuant to a
sublicensing arrangement with CRXX to market and sell such Product in such
country(ies) and/or jurisdiction(s) in which the lowest royalty rate on Net
Sales is less than 15% (a “Section 8.4(b) Sublicensing



779758 v7/HN






27




--------------------------------------------------------------------------------

Arrangement”) and there are also Net Sales of such Product in one or more
countries and/or jurisdictions directly by CRXX or its Affiliates or pursuant to
a sublicensing arrangement with CRXX to market and sell such Product in such
country(ies) and/or jurisdiction(s) in which the lowest royalty rate on Net
Sales is greater than or equal to 15% (a “Section 8.4(a) Sublicensing
Arrangement”), then the royalties shall be calculated by determining the
percentage of Net Sales in the Territory in such calendar quarter that are
pursuant to a Section 8.4(b) Sublicensing Arrangement versus by CRXX and its
Affiliates or pursuant to a Section 8.4(a) Sublicensing Arrangement and applying
that percentage to each royalty tier to determine which portion of such amount
should bear royalties at rates set forth in Section 8.4(a) as opposed to the
rates set forth in this Section 8.4(b).

By way of example, if the aggregate Net Sales of a Product in a particular
calendar quarter is $400 million, and comprised of $100 million of sales from a
Section 8.4(b) Sublicensing Arrangement and $300 million of sales from CRXX and
its Affiliates or pursuant to a Section 8.4(a) Sublicensing Arrangement, then
the applicable percentage of Net Sales that are subject to the royalty rate in
Section 8.4(b) shall be $100 million divided by $400 million, or one-fourth
(1/4), and the applicable percentage of Net Sales that are subject to the
royalty rate in Section 8.4(a) shall be $300 million divided by $400 million, or
three-fourths (3/4). Applying such percentages, the amount of royalties payable
(by way of example) under Section 8.4(a) and this Section 8.4(b) shall be as
follows:

                             3/4    x    $250    million    x    7%     =    $ 
  13.125    million                               1/4    x    $250    million x 
  6%    =    $     3.75 million                               3/4    x    $150 
  million    x    8%     =    $     9.0 million                             
 1/4    x    $150    million x    7%    =    $     2.625    million 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total royalties $ 28.5 million                         


     (c) Know-How Royalty. In any country where there is no Collaboration Patent
covering a particular Product or the manufacture or use of such Product at the
time of sale, in consideration of licensed Know-How, CRXX shall owe royalties
under Section 8.4(a) or 8.4(b) (as applicable) on the Net Sales of such Product
in such country at rates that are seventy-five percent (75%) of the rates
otherwise payable under Section 8.4(a) or 8.4(b) (as applicable). If in a
particular calendar quarter there are Net Sales of a particular Product in one
or more countries in which there is at least one Collaboration Patent covering
such Product or its manufacture or use and there are also Net Sales of such
Product in one or more countries in which there is no Collaboration Patent
covering such Product or its manufacture or use, then the royalties shall be
calculated by determining the percentage of Net Sales in the Territory in such
calendar quarter that are in patented versus non-patented countries and applying
that percentage to each royalty tier to determine which portion of such amount
should bear royalties at rates set forth in Section 8.4(a) or 8.4(b) (as
applicable) as opposed to the rates set forth in this Section 8.4(c).

By way of example, if the aggregate Net Sales of a Product in a particular
calendar year is $400 million, and comprised of $100 million of sales from
countries in which there is no Collaboration Patent covering the Product or its
manufacture or use and $300 million of sales from countries in which there is at
least one Collaboration Patent covering the Product or its manufacture or use,



779758 v7/HN






28




--------------------------------------------------------------------------------

then the applicable percentage of Net Sales that are in non-patented countries
shall be $100 million divided by $400 million, or one-fourth (1/4), and the
applicable percentage of Net Sales that are in patented countries shall be $300
million divided by $400 million, or three-fourths (3/4). Applying such
percentages, the amount of royalties payable (by way of example) under Section
8.4(a) and this Section 8.4(c) shall be as follows:

3/4    x    $250    million    x    7%    =    $    13.125    million  1/4    x 
  $250    million x    5.25% =    $    3.281    million  3/4    x    $150   
million    x    8%    =    $     9.0 million  1/4    x    $150    million x   
6% =    $     2.25 million 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total royalties                $    27.656    million 


     (d) Royalty Term. Royalties due under this Section 8.4 with respect to a
particular Product in a particular country, will commence upon the First
Commercial Sale of such Product in such country and will be payable until the
later of (i) the expiration of the last to expire Collaboration Patent in such
country that claims the Product, or its manufacture or use, and (ii) ten (10)
years after the First Commercial Sale of such Product in such country (such
period, the “Royalty Term”).

     (e) Royalty Payments and Reports. All amounts payable to PGx pursuant to
this Section 8.4 shall be paid in United States dollars within thirty (30) days
after the end of each calendar quarter with respect to Net Sales in such
calendar quarter. Each payment of royalties due to PGx shall be accompanied by a
statement, on a country-by-country basis, of the amount of gross sales of
Product during the applicable calendar quarter, an itemized calculation of Net
Sales showing deductions provided for in the definition of Net Sales during such
calendar quarter, and a calculation of the amount of royalty payment due on such
sales for such calendar quarter.

8.5      Reduction for Payments for Necessary Licenses.     (a) If a Patent or
Patents of a Third Party should exist in any country that  

covers the composition of matter or manufacture of the Compound or the use of
the Compound in the Field, and it is necessary or advisable for CRXX to obtain
license(s) under such Patent or Patents to engage in the activity or activities
licensed under this Agreement in particular country(-ies) (a “Necessary
License”), then CRXX shall be entitled to a credit against the royalty payments
due to PGx pursuant to Section 8.4 upon sales of Product in such country in an
amount up to fifty percent (50%) of any royalties actually paid under such
Necessary License with respect to such Product sales, provided that any credit
against royalties due on sales of Products in a particular country shall not
reduce such royalties by more than two percent (2%) of the Net Sales in such
country. If in a particular calendar quarter there are Net Sales of a particular
Product in one or more countries and/or jurisdictions for which royalties on Net
Sales under a Necessary License are due and there are also Net Sales of such
Product in one or more countries and/or jurisdictions for which no royalties are
due under a Necessary License, then the royalties shall be calculated by
determining the percentage of Net Sales in the Territory in such calendar
quarter that are subject to a royalty under a Necessary License versus by those
Net Sales that are not and applying that percentage to each royalty tier to
determine which portion of such amount should



779758 v7/HN






29




--------------------------------------------------------------------------------

bear royalties at rates set forth in Section 8.4(a) or 8.4(b), as applicable, as
opposed to the rates set forth in this Section 8.5(a).

By way of example, if the aggregate Net Sales of a Product in a particular
calendar quarter is $400 million, and comprised of $100 million of sales that
are subject to a 3% royalty on Net Sales pursuant to a Necessary License (and
therefore a 1.5% reduction to PGx) and $300 million of sales that are subject to
royalties pursuant to Section 8.4(a), then the applicable percentage of Net
Sales that are subject to the royalty rate in Section 8.5(a) shall be $100
million divided by $400 million, or one-fourth (1/4), and the applicable
percentage of Net Sales that are subject to the royalty rate in Section 8.4(a)
shall be $300 million divided by $400 million, or three-fourths (3/4). Applying
such percentages, the amount of royalties payable (by way of example) under
Section 8.4(a) and this Section 8.5(a) shall be as follows:

3/4    x    $250    million    x    7%    =    $    13.125 million  1/4    x   
$250    million x    5.5%    =    $     3.4375    million  3/4    x    $150   
million    x    8%    =    $     9.0 million  1/4    x    $150    million x   
6.5%    =    $     2.4375    million 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    Total royalties $ 28.0 million             


     (b) If PGx exercises the Co-Development Option, all payments under Third
Party licenses (including, but not limited to, any payments under the UVA
Agreement) that are paid by either Party with respect to a Product in the
Territory prior to the First Commercial Sale of such Product shall be deemed
Shared Development Costs and shared between CRXX and PGx in accordance with
Section 4.8(c). If PGx exercises the Co-Development Option, all payments under
Third Party licenses (including, but not limited to, any payments under the UVA
Agreement) that are paid by either Party with respect to a Product in the
Territory after the First Commercial Sale of such Product shall be deemed
Allowable Expenses and included in the calculation of Product Profit for such
Product pursuant to Section 8.6.

8.6      Profit-Share.     (a) Share of Product Profit. Following PGx’s exercise
of its Co-  

Development Option, CRXX and PGx shall share equally in Product Profit arising
from the sale of Product in the Field in the Territory. This share of Product
Profit shall be in lieu of any payments set forth in Sections 8.1, 8.2, 8.3, and
8.4.

     (b) Payment. Within thirty (30) days after the end of each calendar quarter
following the first Allowable Expenses to be incurred by a Party or the first
Net Sales to be achieved by a Party, each Party shall report to the JSC its Net
Sales and Allowable Expenses. Within thirty (30) days after receipt of such
reports, the JSC shall provide a consolidated financial statement setting forth
the Product Profit, calculating each Party’s fifty percent (50%) share of such
Product Profit, and directing the remittance between the Parties of any payments
due from one Party to the other Party in order to achieve such split of Product
Profit. Any payment required by this Section 8.6(b) shall be made within thirty
(30) days after so directed by the JSC.



779758 v7/HN






30




--------------------------------------------------------------------------------

8.7      Taxes.     (a) Cooperation and Coordination. The Parties acknowledge
and agree that  

it is their mutual objective and intent to minimize, to the extent reasonable,
taxes payable with respect to their collaborative efforts under this Agreement
and that they shall use their best efforts to cooperate and coordinate with each
other to achieve such objective.

     (b) Payment of Tax. Subject to this Section 8.7(b), a Party receiving a
payment pursuant to this Article 8 shall pay any and all taxes levied on such
payment. If applicable law requires that taxes be withheld from a payment made
pursuant to this Agreement (other than Section 8.6), the remitting Party shall
(i) deduct the applicable withholding taxes from such amount; (ii) pay such
withholding taxes to the proper taxing authority; and (iii) send evidence of the
obligation together with proof of payment to the other Party within sixty (60)
days following that payment. If applicable law requires that taxes be withheld
from any payment made pursuant to Section 8.6, the remitting Party shall (1) pay
the taxes to the proper taxing authority; and (2) send evidence of the
obligation together with proof of payment to the other Party within sixty (60)
days following that payment, and such payment shall be included in Allowable
Expenses when calculating the remittance under Section 8.6(b).

     8.8 Blocked Currency. In each country where the local currency is blocked
and cannot be removed from the country, royalties accrued on Net Sales in that
country shall be paid to PGx in the equivalent amount in United States dollars.

     8.9 Foreign Exchange. The rate of exchange to be used in computing the
amount of currency equivalent in United States dollars of Net Sales invoiced and
Development Costs, Pre-Launch Commercialization Costs, and Allowable Expenses
incurred in other currencies shall be made at the period-end rate of exchange
quoted on the last business day of the applicable calendar quarter by Citibank
in New York City or, to the extent mutually agreed by the Parties, any other
widely accepted source of published exchange rates.

     8.10 Late Payments. If a Party does not receive payment of any sum due to
it on or before the due date, simple interest shall thereafter accrue on the sum
due to such Party from the due date until the date of payment at the prime rate
(as stated in the Wall Street Journal on the date such payment was due) plus
four percent (4%) or the maximum rate allowable by applicable law, whichever is
less.

     8.11 Financial Records; Audits. Each Party shall maintain complete and
accurate records in sufficient detail to permit the other Party to confirm the
accuracy of the Shared Development Costs, Net Sales, and Allowable Expenses
incurred or generated (as applicable) by such Party and the calculation of
Product Profit, achievement of Commercialization milestones, royalty payments
and other compensation payable under this Agreement. Upon reasonable prior
notice of at least fifteen (15) business days, such records shall be open during
regular business hours for a period of three (3) years from the creation of
individual records for examination at the auditing Party’s expense, and not more
often than once each calendar year, by an independent certified public
accountant selected by the auditing Party and reasonably acceptable to the
audited Party for the sole purpose of verifying for the auditing Party the
accuracy of the financial



779758 v7/HN






31




--------------------------------------------------------------------------------

reports or Commercialization milestone notices furnished by the audited Party
pursuant to this Agreement or of any payments made by the audited Party to the
other pursuant to this Agreement. Any such auditor shall not disclose the
audited Party’s Confidential Information to the auditing Party, except to the
extent such disclosure is necessary to verify the accuracy of the financial
reports furnished by the audited Party or the amount of payments due by the
audited Party under this Agreement. Any amounts shown to be owed but unpaid or
overpaid and in need of reimbursement shall be paid or refunded (as the case may
be) within thirty (30) days after the accountant’s report, plus interest (as set
forth in Section 8.10) from the original due date. The auditing Party shall bear
the full cost of such audit unless such audit discloses that the audited Party
either paid too little or received too much payment because of a discrepancy in
a report that the audited Party provided to the JSC during the applicable audit
period, which underpayment or overpayment was equal to more than five percent
(5%) of the amount set forth in such report, in which case the audited Party
shall bear the full cost of such audit.



ARTICLE 9






INTELLECTUAL PROPERTY




     9.1 Ownership of Inventions. Each Party shall own all inventions and
Information made solely by it and its Affiliates and their respective employees,
agents, consultants and independent contractors in the course of conducting such
Party’s activities under this Agreement (collectively, “Sole Inventions”). All
inventions and Information that are made jointly by employees, Affiliates,
agents, consultants or independent contractors of both Parties in the course of
performing activities under this Agreement (collectively, “Joint Inventions”)
shall be owned jointly by the Parties in accordance with joint ownership
interests of co-inventors under United States patent laws.

     9.2 Disclosure of Inventions. Each Party shall promptly disclose to the
other all Sole Inventions or Joint Inventions, including all invention
disclosures or other similar documents submitted to such Party by its, or its
Affiliates’, employees, agents or independent contractors describing such Sole
Inventions or Joint Inventions. Such Party shall also respond promptly to
reasonable requests from the other Party for more Information relating to such
inventions.

9.3      Prosecution of Patents.     (a) PGx Patents Other Than Joint Patents.
Except as otherwise provided in  

this Section 9.3(a), as between the Parties, PGx shall have the sole right and
authority to prepare, file, prosecute (including any interferences, reissue
proceedings and reexaminations) and maintain the PGx Patents in any jurisdiction
in the Territory. For the avoidance of doubt, Joint Patents shall be prepared,
filed, prosecuted and maintained pursuant to Section 9.3(c). PGx shall provide
CRXX reasonable opportunity to review and comment on such prosecution efforts
regarding such PGx Patents in the Territory. PGx shall provide CRXX with a copy
of material communications from any patent authority in the Territory regarding
such PGx Patents, and shall provide drafts of any material filings or responses
to be made to such patent authorities a reasonable amount of time in advance of
submitting such filings or responses. If PGx determines in its sole discretion
to abandon or not maintain any PGx Patent anywhere in the Territory, then



779758 v7/HN






32




--------------------------------------------------------------------------------

PGx shall provide CRXX written notice of such determination at least thirty (30)
days before any deadline for taking action to avoid abandonment and, to the
extent permitted under the UVA Agreement, shall provide CRXX with the
opportunity to prepare, file, prosecute and maintain such PGx Patent in the
Territory on behalf of PGx. If CRXX desires PGx to file, in a particular
jurisdiction in the Territory, a PGx Patent that claims priority to another PGx
Patent, CRXX shall provide written notice to PGx requesting that PGx file such
patent application in such jurisdiction. If CRXX provides such written notice to
PGx, PGx shall either (i) file and prosecute such patent application and
maintain any patent issuing thereon in such jurisdiction, or (ii) notify CRXX
that PGx does not desire to file such patent application and provide CRXX with
the opportunity to file and prosecute such patent application and maintain any
patent issuing thereon on behalf of PGx. CRXX’s rights under this Section 9.3
with respect to any PGx Patent licensed to PGx by a Third Party shall be subject
to the rights of such Third Party to file, prosecute, and/or maintain such PGx
Patent.

     (b) CRXX Patents Other Than Joint Patents. Except as otherwise provided in
this Section 9.3(b), CRXX shall have the sole right and authority to prepare,
file, prosecute (including any interferences, reissue proceedings and
reexaminations) and maintain the CRXX Patents in any jurisdiction in the
Territory. For the avoidance of doubt, Joint Patents shall be prepared, filed,
prosecuted and maintained pursuant to Section 9.3(c). PGx’s rights under this
Section 9.3 with respect to any CRXX Patent licensed to CRXX by a Third Party
shall be subject to the rights of such Third Party to file, prosecute, and/or
maintain such CRXX Patent. In addition:

     (i) CRXX shall provide PGx reasonable opportunity to review and comment on
such prosecution efforts regarding such CRXX Patents.

     (ii) CRXX shall provide PGx with a copy of material communications from any
patent authority in the Territory regarding such CRXX Patents, and shall provide
drafts of any material filings or responses to be made to such patent
authorities a reasonable amount of time in advance of submitting such filings or
responses.

     (iii) If CRXX determines in its sole discretion to abandon or not maintain
any CRXX Patent anywhere in the world, then CRXX shall provide PGx with written
notice of such determination at least thirty (30) days before any deadline for
taking action to avoid abandonment and shall provide PGx with the opportunity to
prepare, file, prosecute and maintain such CRXX Patent in the applicable
jurisdiction on behalf of CRXX.

     (iv) If PGx desires CRXX to file, in a particular jurisdiction, a CRXX
Patent that claims priority to another CRXX Patent, PGx shall provide written
notice to CRXX requesting that CRXX file such patent application in such
jurisdiction.

     (v) If PGx provides such written notice to CRXX, CRXX shall either (i) file
and prosecute such patent application and maintain any patent issuing thereon in
such jurisdiction, or (ii) notify PGx that CRXX does not desire to file such
patent application and provide PGx with the opportunity to file and prosecute
such patent application and maintain any patent issuing thereon on behalf of
CRXX.



779758 v7/HN






33




--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, following expiration of the
Co-Development Option without exercise by PGx, subsections (i) through (v) above
shall only apply with respect to CRXX Patents that are relevant to the Retained
Field.

     (c) Joint Patents. With respect to any potentially patentable Joint
Invention, the Parties shall meet and agree upon which Party, if any, shall
prepare, file, prosecute (including any interferences, reissue proceedings and
reexaminations) and maintain patent applications covering such Joint Invention
(any such patent application and any patents issuing therefrom a “Joint Patent”)
in any jurisdictions throughout the Territory. It is the intention of the
Parties that, unless otherwise agreed in writing, CRXX would prepare, file,
prosecute and maintain any Joint Patents in the Territory. The Party that
prosecutes a patent application in the Joint Patents (the “Prosecuting Party”)
shall provide the other Party reasonable opportunity to review and comment on
such prosecution efforts regarding the applicable Joint Patents in the
particular jurisdictions, and such other Party shall provide the Prosecuting
Party reasonable assistance in such efforts. The Prosecuting Party shall provide
the other Party with a copy of all material communications from any patent
authority in the applicable jurisdictions regarding the Joint Patent being
prosecuted by such Party, and shall provide drafts of any material filings or
responses to be made to such patent authorities a reasonable amount of time in
advance of submitting such filings or responses. In particular, each Party
agrees to provide the other Party with all information necessary or desirable to
enable the other Party to comply with the duty of candor/duty of disclosure
requirements of any patent authority. Either Party may determine that it is no
longer interested in supporting the continued prosecution or maintenance of a
particular Joint Patent in a country or jurisdiction, in which case: (i) the
disclaiming Party shall, if requested in writing by the other Party, assign its
ownership interest in such Joint Patent in such country or jurisdiction to the
other Party for no additional consideration, and (ii) if such assignment is
effected, any such Joint Patent would thereafter be deemed a PGx Patent in the
case of assignment to PGx, or a CRXX Patent in the case of assignment to CRXX.

     (d) Cooperation in Prosecution. Each Party shall provide the other Party
all reasonable assistance and cooperation in the Patent prosecution efforts
provided above in this Section 9.3, including providing any necessary powers of
attorney and executing any other required documents or instruments for such
prosecution.

     (e) Patent Expenses. If PGx exercises the Co-Development Option, then prior
to the First Commercial Sale of a Product in the Territory, any Patent Expenses
incurred by a Party (whether incurred before or after such Co-Development Option
Exercise) for the purpose of preparing, filing, prosecuting, or maintaining a
Collaboration Patent in the Territory shall be deemed Shared Development Costs
and borne equally by the Parties. If PGx exercises the Co-Development Option,
then following the First Commercial Sale of a Product in the Territory, Patent
Expenses incurred by a Party for the purpose of preparing, filing, prosecuting,
or maintaining a Collaboration Patent in the Territory shall be deducted as an
Allowable Expense from Net Sales when calculating Product Profit. In all other
instances, CRXX shall be solely responsible for all Patent Expenses incurred by
a Party for the purpose of preparing, filing, prosecuting or maintaining a
Collaboration Patent in the Territory other than PGx Patents relating to the
manufacture or use of the Compound for use in the in indications outside the
Field, and



779758 v7/HN






34




--------------------------------------------------------------------------------

CRXX shall reimburse PGx all Patent Expenses incurred by PGx pursuant to Section
9.3 within thirty (30) days after CRXX’s receipt of an invoice for such expenses
from PGx.

9.4      Enforcement of Collaboration Patents.     (a) Notification. If there is
any infringement, threatened infringement, or  

alleged infringement of the Collaboration Patents on account of a Third Party’s
manufacture, use or sale of a Product in the Field (in each case, a “Product
Infringement”), then each Party shall promptly notify the other Party in writing
of any such Product Infringement of which it becomes aware, and shall provide
evidence in such Party’s possession demonstrating such Product Infringement.

     (b) Enforcement Rights – No Co-Development. This Section 9.4(b) shall apply
unless and until PGx exercises its Co-Development Option.

     (i) Subject to Section 9.4(e) and the remainder of this Section 9.4(b),
CRXX shall have the first right, but not the obligation, to bring an appropriate
suit or other action against any person or entity engaged in such Product
Infringement of the Collaboration Patents in the Territory. If, CRXX has not
brought suit to enforce such Collaboration Patent against such person or entity
within one hundred twenty (120) days after CRXX’s receipt or delivery (as
applicable) of notice and Information under Section 9.4(a), then PGx shall have
the right to commence a suit or take action to enforce the applicable
Collaboration Patents with respect to such Product Infringement in the
Territory. Each Party shall provide to the Party enforcing any such rights under
this Section 9.4(b) reasonable assistance in such enforcement, at such enforcing
Party’s request and expense, including joining such action as a party plaintiff
if required by applicable law to pursue such action. The enforcing Party shall
keep the other Party regularly informed of the status and progress of such
enforcement efforts, and shall reasonably consider the other Party’s comments on
any such efforts.

     (ii) The Party bringing a claim, suit or action under Section 9.4(b)(i)
against any person or entity engaged in Product Infringement of the
Collaboration Patents in the Territory shall be solely responsible for any
expenses incurred by such Party as a result of such claim, suit or action. If
such Party recovers monetary damages from such Third Party in such suit or
action, such recovery shall be allocated first to the reimbursement of any
expenses incurred by the Parties in such litigation, and any remaining amount
shall be distributed as follows: (1) if CRXX is the enforcing Party and the suit
relates to a CRXX Patent(s), then any remaining amount shall be retained by
CRXX, (2) if CRXX is the enforcing Party and the suit relates to a PGx Patent(s)
and/or Joint Patent(s), then any remaining amount shall be allocated sixty
percent (60%) to CRXX and forty percent (40%) to PGx to the extent the damages
relate to PGx Patent(s) and sixty percent (60%) to CRXX and forty percent (40%)
to PGx to the extent the damages relate to Joint Patent(s), (3) if PGx is the
enforcing Party and the suit relates to a PGx Patent, then any remaining amount
shall be retained by PGx and (4) if PGx is the enforcing Party and the suit
relates to a CRXX Patent and/or Joint Patent, then any remaining amount shall be
allocated sixty percent (60%) to PGx and forty percent (40%) to CRXX. CRXX
acknowledges and agrees that UVAPF is entitled to receive a portion of any
damages paid by an alleged infringer as a result of an infringement suit brought
under a PGx Patent licensed by PGx under



779758 v7/HN






35




--------------------------------------------------------------------------------

the UVA Agreement (after reimbursement of expenses), and that the allocation
between PGx and CRXX described in this Section 9.4(b)(ii) shall be applied to
the remainder of such damages after payment to UVAPF has been satisfied.

     (c) Enforcement Rights – Co-Development. This Section 9.4(c) shall apply if
PGx exercises the Co-Development Option.

     (i) Promptly after either Party provides the other Party with a notice and
Information in accordance with Section 9.4(a) with respect to Product
Infringement of one or more Collaboration Patents, the Parties shall discuss
whether they both wish to enforce such Collaboration Patents. If both Parties
wish to enforce such Collaboration Patents, then PGx and CRXX shall jointly
agree upon the logistics for such enforcement, and Section 9.4(c)(ii) shall
apply. If only one Party wishes to enforce such Collaboration Patents, then,
subject to Sections 9.4(c)(iii), 9.4(d), and 9.4(e), such Party shall have the
right, but not the obligation, to bring an appropriate suit or other action
against any person or entity engaged in such Product Infringement of the
Collaboration Patents. Each Party shall provide to the Party enforcing any such
rights under this Section 9.4(c)(i) reasonable assistance in such enforcement,
at such enforcing Party’s request and expense, including joining such action as
a party plaintiff if required by applicable law to pursue such action. The
enforcing Party shall keep the other Party regularly informed of the status and
progress of such enforcement efforts, and shall reasonably consider the other
Party’s comments on any such efforts.

     (ii) If the Parties agreed pursuant to Section 9.4(c)(i) that they both
wished to enforce one or more Collaboration Patents against the alleged Product
Infringement, then all expenses (including, for this purpose, a reasonable
allocation of expenses of internal counsel) incurred by either Party as a result
of bringing the resulting claim, suit or action under Section 9.4(c)(i) against
the person or entity engaged in such Product Infringement shall be deemed
Allowable Expenses. If either Party recovers monetary damages from such Third
Party in such suit or action, such recovery shall be included in Net Sales. CRXX
acknowledges and agrees that UVAPF is entitled to receive a portion of any
damages paid by an alleged infringer as a result of an infringement suit brought
under a PGx Patent licensed by PGx under the UVA Agreement (after reimbursement
of expenses), and that the inclusion in Net Sales described in the preceding
sentence shall only apply to the remainder of such damages.

     (iii) If only one Party wished to enforce one or more Collaboration Patents
in the Territory, then the Party bringing the resulting claim, suit or action
under Section 9.4(b)(i) against the person or entity engaged in such Product
Infringement of the Collaboration Patents in the Territory shall be solely
responsible for any expenses incurred by such Party as a result of such claim,
suit or action. If such Party recovers monetary damages from such Third Party in
such suit or action, such recovery shall be allocated first to the reimbursement
of any expenses incurred by the Parties in such litigation (including, for this
purpose, a reasonable allocation of expenses of internal counsel), and any
remaining amount shall be allocated between the Parties as follows: (1) if CRXX
is the enforcing Party and the suit relates to a CRXX Patent(s), then any
remaining amount shall be retained by CRXX, (2) if CRXX is the enforcing Party
and the suit relates to a PGx Patent(s) and/or Joint Patent(s), then any
remaining amount shall be allocated seventy percent (70%) to CRXX and thirty
percent (30%) to PGx to the extent



779758 v7/HN






36




--------------------------------------------------------------------------------

the damages relate to the PGx Patent(s) and seventy percent (70%) to CRXX and
thirty percent (30%) to PGx to the extent the damages relate to the Joint
Patent(s), (3) if PGx is the enforcing Party and the suit relates to a PGx
Patent, then any remaining amount shall be retained by PGx and (4) if PGx is the
enforcing Party and the suit relates to a CRXX Patent and/or Joint Patent, then
any remaining amount shall be allocated seventy percent (70%) to PGx and thirty
percent (30%) to CRXX. CRXX acknowledges and agrees that UVAPF is entitled to
receive a portion of any damages paid by an alleged infringer as a result of an
infringement suit brought under a PGx Patent licensed by PGx under the UVA
Agreement (after reimbursement of expenses), and that the allocation between PGx
and CRXX described in this Section 9.4(c)(iii) shall be applied to the remainder
of such damages.

     (d) Settlement. Without the prior written consent of the other Party,
neither Party shall settle any claim, suit or action that it brought under this
Section 9.4 involving Collaboration Patents in any manner that would negatively
impact such intellectual property or that would limit or restrict the ability of
either Party or their Affiliates or licensees to sell Products anywhere in the
Territory.

     (e) PGx Patents Licensed from Third Parties. CRXX’s rights under this
Section 9.4 with respect to any PGx Patent licensed to PGx by a Third Party and
PGx’s rights under this Section 9.4 with respect to any CRXX Patent licensed to
CRXX by a Third Party, each shall be subject and subordinated to the rights of
such Third Party to enforce such PGx Patent or CRXX Patent, as applicable,
and/or defend against any claims that such PGx Patent or CRXX Patent, as
applicable, is invalid or unenforceable, and the rights of such Third Party to
share in any recoveries. Without limiting the generality of the foregoing, CRXX
acknowledges and agrees that (i) UVAPF has exclusive responsibility for the
preparation, prosecution, issuance, and maintenance of any PGx Patents licensed
by PGx under the UVA Agreement (after reimbursement of expenses), and (ii) UVAPF
is entitled to a share of recoveries in connection with the enforcement of the
PGx Patents, as described in more detail in Sections 9.4(b)(ii), 9.4(c)(ii), and
9.4(c)(iii).

     (f) CRXX Patents Licensed from Third Parties. PGx’s rights under this
Section 9.4 with respect to any CRXX Patent licensed to CRXX by a Third Party
shall be subject and subordinated to the rights of such Third Party to enforce
such CRXX Patent and/or defend against any claims that such CRXX Patent is
invalid or unenforceable, and the rights of such Third Party to share in any
recoveries.

     9.5 Patent Marking. CRXX shall, and shall require its Affiliates and
sublicensees, to mark Products sold by it hereunder with appropriate patent
numbers or indicia to the extent permitted by applicable law and regulations, in
those countries in which such markings or such notices impact recoveries of
damages or equitable remedies available with respect to infringements of
patents.

     9.6 Employee Obligations. Prior to beginning work under this Agreement
relating to any research, Development or Commercialization of a Compound or a
Product, each employee, agent or independent contractor of CRXX or PGx or of
either Party’s respective Affiliates shall sign, to the extent it has not
already signed, a non-disclosure and invention assignment agreement



779758 v7/HN






37




--------------------------------------------------------------------------------

pursuant to which such person agrees to comply with all of the obligations of
CRXX or PGx, as appropriate, in this Article 9, including without limitation:
(a) promptly reporting any invention, discovery, process or other intellectual
property right; (b) assigning to CRXX or PGx, as appropriate, all of his or her
right, title and interest in and to any invention, discovery, process or other
intellectual property right; (c) cooperating in the preparation, filing,
prosecution, maintenance and enforcement of any patent and patent application;
(d) performing all acts and signing, executing, acknowledging and delivering any
and all documents required for effecting the obligations and purposes of this
Agreement; and (e) abiding by the obligations of confidentiality and non-use set
forth in Article 12. It is understood and agreed that such non-disclosure and
invention assignment agreement need not reference or be specific to this
Agreement.

     9.7 Trademarks. CRXX shall be responsible for the selection, registration,
maintenance and defense of all trademarks for use in connection with the sale or
marketing of Products in the Field in the Territory (the “Marks”), as well as
all expenses associated therewith. Unless the Co-Development Option has expired
and has not been exercised by PGx, all uses of the Marks shall be reviewed by
the JSC and shall comply with all applicable laws and regulations (including,
without limitation, those laws and regulations particularly applying to the
proper use and designation of trademarks in the applicable countries). CRXX
shall not, without PGx’s prior written consent, use any trademarks or house
marks of PGx (including the PGx corporate name), or marks confusingly similar
thereto, in connection with CRXX’s Commercialization of Products under this
Agreement. CRXX shall own all Marks.



ARTICLE 10






REPRESENTATIONS AND WARRANTIES




     10.1 Mutual Representations and Warranties. Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as follows, as of the
Effective Date:

     (a) Corporate Existence and Power. It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including, without limitation, the right to grant the licenses
granted by it hereunder.

     (b) Authority and Binding Agreement. It has the corporate or organizational
power and authority and the legal right to enter into this Agreement and perform
its obligations hereunder; it has taken all necessary corporate or
organizational action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder; and
this Agreement has been duly executed and delivered on its behalf, and
constitutes a legal, valid, and binding obligation of such Party that is
enforceable against it in accordance with its terms and this Agreement will not
violate (a) such Party’s certificate of incorporation or bylaws, (b) any
agreement, instrument or contractual obligation to which such Party is bound in
any material respect, (c) any requirement of any applicable laws or regulation,



779758 v7/HN






38




--------------------------------------------------------------------------------

or (d) any order, writ, judgment, injunction, decree, determination or award of
any court or governmental agency presently in effect applicable to such Party.

     (c) No Conflict. It is not a party to and will not enter into any agreement
that would materially prevent it from granting the rights granted to the other
Party under this Agreement or performing its obligations under this Agreement.

     (d) No Debarment. To the best of such Party’s knowledge, in the course of
the Development of Products, such Party has not used prior to the Effective Date
and shall not use, during the Term, any employee, agent or independent
contractor who has been debarred by any Regulatory Authority, or is the subject
of debarment proceedings by a Regulatory Authority.

     (e) Notice of Infringement or Misappropriation. Except as already disclosed
in writing to the other Party, (i) such Party has not received any written
notice from any Third Party asserting or alleging that any research or
Development of Compounds or Products by such Party prior to the Effective Date
infringed or misappropriated the intellectual property rights of such Third
Party (ii) no Third Party has initiated, or threatened in writing to initiate,
any litigation against such Party, including, without limitation, by initiating
any declaratory judgment lawsuit, or by sending a cease-and-desist letter,
alleging that the Patent Rights of such Party are invalid or unenforceable and
(iii) to such Party’s actual knowledge, such Party’s Patent Rights are not
invalid or unenforceable.

     10.2 Disclaimer. Each Party understands that the Compound and Products are
the subject of ongoing clinical research and Development and that the other
Party cannot assure the safety or usefulness of the Compounds or Products. In
addition, PGx makes no warranties except as set forth in this Article 10
concerning the PGx Technology and CRXX makes no warranties except as set forth
in this Article 10 concerning the CRXX Technology.

     10.3 No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN
SECTION 6.5 AND THIS ARTICLE 10, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR
NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, IS MADE OR
GIVEN BY OR ON BEHALF OF A PARTY. ALL REPRESENTATIONS AND WARRANTIES, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.



ARTICLE 11

INDEMNIFICATION




11.1 Indemnification by PGx. PGx shall defend, indemnify, and hold CRXX, its

Affiliates, and their respective officers, directors, employees, and agents (the
“CRXX



779758 v7/HN






39




--------------------------------------------------------------------------------

Indemnitees”) harmless from and against any and all damages or other amounts
payable to a Third Party claimant, as well as any reasonable attorneys’ fees and
costs of litigation incurred by such CRXX Indemnitees, all to the extent
resulting from claims, suits, proceedings or causes of action brought by such
Third Party (“CRXX Claims”) against such CRXX Indemnitee based on or arising out
of: (a) a breach of any of PGx’s representations, warranties, and obligations
under the Agreement; or (b) the negligence or willful misconduct of PGx, its
Affiliates, or their respective officers, directors, employees, or agents. The
foregoing indemnity obligation shall not apply if the CRXX Indemnitees
materially fail to comply with the indemnification procedures set forth in
Section 11.3, or to the extent that such CRXX Claim is based on or arises out
of: (i) a breach of any of CRXX’s representations, warranties, and obligations
under the Agreement; or (ii) the negligence or willful misconduct of CRXX, its
Affiliates, or their respective officers, directors, employees, or agents.

     11.2 Indemnification by CRXX. CRXX shall defend, indemnify, and hold PGx,
its Affiliates, and their respective officers, directors, employees, and agents
(the “PGx Indemnitees”) harmless from and against any and all damages or other
amounts payable to a Third Party claimant, as well as any reasonable attorneys’
fees and costs of litigation incurred by such PGx Indemnitees, all to the extent
resulting from claims, suits, proceedings or causes of action brought by such
Third Party (“PGx Claims”) against such PGx Indemnitee based on or arising out
of: (a) the Development, manufacture, storage, handling, use, promotion,
Commercialization, sale, offer for sale, and importation of Products by CRXX or
its Affiliates, sublicensees, or distributor (but excluding any such activities
that occur after PGx’s exercise of the Co-Development Option); (b) a breach of
any of CRXX’s representations, warranties, and obligations under the Agreement;
or (c) the negligence or willful misconduct of CRXX, its Affiliates, or their
respective officers, directors, employees, or agents. The foregoing indemnity
obligation shall not apply if the PGx Indemnitees materially fail to comply with
the indemnification procedures set forth in Section 11.3, or to the extent that
any PGx Claim is based on or alleges: (i) a breach of any of PGx’s
representations, warranties, and obligations under the Agreement; or (ii) the
negligence or willful misconduct of PGx, its Affiliates, or their respective
officers, directors, employees, or agents.

11.3 Indemnification Procedures. The Party claiming indemnity under this Article

11 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
the claim, suit, proceeding or cause of action for which indemnity is being
sought (“Claim”). The Indemnified Party shall provide the Indemnifying Party
with reasonable assistance, at the Indemnifying Party’s expense, in connection
with the defense of the Claim for which indemnity is being sought. The
Indemnified Party may participate in and monitor such defense with counsel of
its own choosing at its sole expense; provided, however, the Indemnifying Party
shall have the right to assume and conduct the defense of the Claim with counsel
of its choice. The Indemnifying Party shall not settle any Claim without the
prior written consent of the Indemnified Party, not to be unreasonably withheld,
unless the settlement involves only the payment of money. So long as the
Indemnifying Party is actively defending the Claim, the Indemnified Party shall
not settle any such Claim without the prior written consent of the Indemnifying
Party. If the Indemnifying Party does not assume and conduct the defense of the
Claim as provided above, (a) the



779758 v7/HN






40




--------------------------------------------------------------------------------

Indemnified Party may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to the Claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party will remain responsible to
indemnify the Indemnified Party as provided in this Article 11.

     11.4 Third Party Claims Related to Products. Damages or other amounts
payable to a Third Party claimant, as well as any reasonable attorneys’ fees and
costs of litigation incurred by either Party (collectively, “Damages”) from
Third Party claims relating to the manufacture, use, handling, storage, sale or
other disposition of any Product (including without limitation Damages from
claims of infringement of Third Party patent rights) following PGx’s exercise of
the Co-Development Option, shall be included within the Shared Development Costs
or Allowable Expenses of the affected Party, as applicable, except that Damages
will not be so included (and will be handled as set forth in Section 11.1 or
11.2, as applicable), to the extent they result from: (a) the other Party’s
breach of any of its representations, warranties or obligations under this
Agreement; or (b) the negligence or willful misconduct of the other Party, its
Affiliates, or their respective employees, agents or independent contractors. If
either Party receives notice of a Third Party claim that may be subject to this
Section 11.4, such Party shall inform the other Party in writing as soon as
reasonably practicable, and the Parties shall discuss a strategy on how to
defend against such Third Party claim.

     11.5 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 11.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 11.1, 11.2 OR
11.4, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF ARTICLE 12.

     11.6 Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated at all times during which any Product is being clinically
tested in human subjects or commercially distributed or sold. It is understood
that such insurance shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligations under this Article 11.
Each Party shall provide the other with written evidence of such insurance upon
request. For clarity, CRXX’s obligations under this Section 11.6 are in addition
to CRXX’s obligations under Article 12 of the UVA Agreement (i.e., pursuant to
Section 2.7(e)(ii) of this Agreement).



ARTICLE 12

CONFIDENTIALITY




     12.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees that,
for the Term and for seven (7)



779758 v7/HN






41




--------------------------------------------------------------------------------

years thereafter, it shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as provided for in this
Agreement any Confidential Information of the other Party except for that
portion of such information or materials that the receiving Party can
demonstrate by competent documentary proof:

     (a) was already known to the receiving Party or its Affiliate, other than
under an obligation of confidentiality, at the time of disclosure by the other
Party;

     (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

     (c) became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

     (d) is subsequently disclosed to the receiving Party or its Affiliate by a
Third Party without obligations of confidentiality with respect thereto; or

     (e) is subsequently independently discovered or developed by the receiving
Party or its Affiliate without the aid, application, or use of Confidential
Information.

     For clarity, any Information generated during or resulting from the
Collaboration that is generated by a Party may be used by such Party for any
purpose that does not violate Section 2.10 or applicable laws or regulations,
but disclosure of such Confidential Information shall be governed by this
Article 12.

     12.2 Authorized Disclosure. Each Party may disclose Confidential
Information belonging to the other Party to the extent such disclosure is
reasonably necessary in the following situations:

     (a) regulatory filings and other filings with Governmental Authorities,
including filings with the SEC, with respect to a Product;

(b)      prosecuting or defending litigation relating to this Agreement;   (c) 
    complying with applicable laws and regulations, including regulations  



promulgated by securities exchanges;




     (d) disclosure to its Affiliates, employees, agents, and independent
contractors, and any sublicensees of Collaboration Technology only on a
need-to-know basis and solely as necessary in connection with the performance of
this Agreement, provided that each disclosee must be bound by similar
obligations of confidentiality and non-use at least as equivalent in scope as
those set forth in this Article 12 prior to any such disclosure; and

     (e) solely with respect to the material terms of this Agreement, disclosure
to any bona fide potential or actual investor, investment banker, acquirer,
merger partner, or other potential or actual financial partner; provided that in
connection with such disclosure, the



779758 v7/HN






42




--------------------------------------------------------------------------------

disclosing Party shall use all reasonable efforts to inform each disclosee of
the confidential nature of such Confidential Information and cause each
disclosee to treat such Confidential Information as confidential.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to this
Section 12.2, it will, except where impracticable, give reasonable advance
notice to the other Party of such disclosure and use reasonable efforts to limit
the scope of such disclosure, as well as any subsequent use or disclosure of the
information so disclosed, by seeking confidential treatment, a protective order,
or the like. In any event, the Parties agree to take all reasonable action to
avoid disclosure of Confidential Information hereunder. All documents and other
materials which embody the Confidential Information of a Party will be returned
to such Party promptly following termination of this Agreement, and no copies,
extracts or other reproductions shall be retained by the other Party, except
that one copy may be retained by the other Party’s legal counsel to ascertain
compliance with this Agreement; provided that a Party shall not be required to
return Information generated under the Collaboration.

12.3      Publicity; Terms of Agreement.     (a) The Parties agree that the
material terms of this Agreement are the  

Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in Section 12.2 and this Section 12.3.

     (b) If either Party desires to make a public announcement concerning the
material terms of this Agreement, such Party shall give reasonable prior advance
notice of the proposed text of such announcement to the other Party for its
prior review and approval (except as otherwise provided herein), such approval
not to be unreasonably withheld. A Party commenting on such a proposed press
release shall provide its comments, if any, within two (2) business days after
receiving the press release for review. PGx shall have the right to make a press
release announcing the achievement of each milestone under this Agreement as it
is achieved and the achievements of Regulatory Approvals as they occur, subject
only to the review procedure set forth in the preceding sentence. In relation to
CRXX’s review of such an announcement, CRXX may make specific, reasonable
comments on such proposed press release within the prescribed time for
commentary, but shall not withhold its consent to disclosure of the information
that the relevant milestone has been achieved and triggered a payment hereunder.
Neither Party shall be required to seek the permission of the other Party to
repeat any information regarding the terms of this Agreement that have already
been publicly disclosed by such Party, or by the other Party, in accordance with
this Section 12.3.

     (c) The Parties acknowledge that PGx or CRXX may be obligated to file a
copy of this Agreement with the SEC. Each Party shall be entitled to make such a
required filing, provided that it requests confidential treatment of at least
the commercial terms and sensitive technical terms hereof to the extent such
confidential treatment is reasonably available to such Party. In the event of
any such filing, the filing Party will provide the other Party with a copy of
the Agreement a reasonable time in advance of filing marked to show provisions
for which the filing Party intends to seek confidential treatment and shall
reasonably consider and



779758 v7/HN






43




--------------------------------------------------------------------------------

incorporate the other Party’s comments thereon (which shall be provided to the
filing Party a reasonable time in advance of filing) to the extent consistent
with the legal requirements governing redaction of information from material
agreements that must be publicly filed.

     12.4 Publications. Neither Party shall publicly present or publish results
of studies carried out under this Agreement (each such presentation or
publication, a “Publication”) without the opportunity for prior review by the
other Party. The submitting Party shall provide the other Party the opportunity
to review any proposed Publication at least thirty (30) days prior to the
earlier of its presentation or intended submission for publication. The
submitting Party agrees, upon request by the other Party, not to submit or
present any Publication until the other Party has had an additional thirty (30)
days to comment on any material in such Publication and to make patent filings.
The submitting Party shall consider the comments of the other Party in good
faith, but will retain the sole authority to submit the manuscript (other form
of publication) for Publication. The submitting Party shall provide the other
Party a copy of the Publication at the time of the submission or presentation.
Notwithstanding the foregoing, CRXX shall not have the right to publish or
present PGx’s Confidential Information without PGx’s prior written consent, and
PGx shall not have the right to publish or present CRXX’s Confidential
Information without CRXX’s prior written consent; provided, however, that for
purpose of this sentence Information generated by the Collaboration that is
considered Confidential Information of both Parties shall not be subject to the
restriction of this sentence. In addition, CRXX may publish and present research
(pre-clinical and clinical) conducted by or on behalf of it or its partners or
licensees on A2a Agonists that is not conducted as part of the Collaboration. If
the Co-Development Option expires without exercise by PGx, PGx shall have no
right to publish or present any Publication with respect to results of studies
completed after the expiration of the Co-Development Option. The Parties further
acknowledge that PGx (and its predecessor in interest, ATL) has made significant
contributions to the discovery of the Compound as of the Effective Date and the
Parties agree that any public disclosure made after the Effective Date regarding
Compounds and/or Products shall give appropriate recognition to the PGx
scientists who are responsible for the discovery of such Compounds and/or
Products.



ARTICLE 13






TERM AND TERMINATION




     13.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 13, shall remain in effect
until the cessation of all commercial sales of Products in the Territory (the
“Term”).

     13.2 Termination by CRXX at Will. CRXX shall have the right to terminate
this Agreement in its entirety upon one hundred twenty (120) days prior written
notice to PGx. Upon termination pursuant to this Section 13.2, and in addition
to the consequences described in Section 13.5 and the remedies provided in
Section 13.6, CRXX shall remain responsible for its share of all committed
Shared Development Costs contemplated by the Development Plan in effect as of
the date of such notice of termination and shall receive its Product Profit for
all periods prior to the termination date; and CRXX shall not, during the
applicable notice period, take any action that would adversely affect or impair
the further Development or



779758 v7/HN






44




--------------------------------------------------------------------------------

Commercialization of the Products; provided, however, that CRXX may discontinue
all or part of its Development or Commercialization activities if CRXX provides
PGx written notice of such intended discontinuance of activities and PGx does
not object in writing within thirty (30) days of such written notice, such
objection to be reasonably based if the Co-Development Option has expired
without exercise by PGx.

13.3      Termination by Either Party for Breach.     (a) Breach. Subject to
Section 13.3(b) and (c), PGx shall have the right to  

terminate this Agreement upon written notice to CRXX if CRXX, after receiving
written notice from PGx identifying a material breach by CRXX of its obligations
under this Agreement, fails to cure such material breach within sixty (60) days
from the date of such notice (or within twenty (20) business days notice in the
event such material breach relates to CRXX’s failure to pay any amounts due PGx
hereunder). For the avoidance of doubt, CRXX’s failure to pay the amount set
forth in Section 8.1 shall be deemed to be a material breach of this Agreement.
Subject to Section 13.3(c), CRXX shall have the right to terminate this
Agreement upon written notice to PGx if PGx, after receiving written notice from
CRXX identifying a material breach by PGx of its obligations under this
Agreement, fails to cure such material breach within sixty (60) days from the
date of such notice (or within twenty (20) business days notice in the event
such material breach relates to PGx’s failure to pay any amounts due CRXX
hereunder).

(b) Diligence Breach. PGx may terminate the license granted to CRXX

under Section 2.1 upon written notice to CRXX if CRXX, after receiving written
notice from PGx identifying a material breach by CRXX of its obligations under
Section 4.4 or 6.3, fails to cure such material breach within sixty (60) days
from the date of such notice, with respect to such country(ies) and/or
jurisdiction(s) in which such failure remains uncured after such sixty (60) day
cure period; provided, however, that if CRXX fails to use Diligent Efforts to
Develop or Commercialize Product(s) in the United States of America or any of
the Major EU Countries, PGx may exercise its termination rights under Sections
13.3(a), 4.4 and 6.3 or any other available remedies at law or in equity.

     (c) Disputed Breach. If the alleged breaching Party disputes in good faith
the existence or materiality of a breach specified in a notice provided by the
other Party in accordance with Section 13.3(a) or (b), and such alleged
breaching Party provides the other Party notice of such dispute within such
sixty (60) day period, then the non-breaching Party shall not have the right to
terminate this Agreement or the license granted under Section 2.1 under Section
13.3(a) or (b), respectively, unless and until an arbitrator, in accordance with
Article 14, has determined that the alleged breaching Party has materially
breached the Agreement and that such Party fails to cure such breach within
sixty (60) days following such arbitrator’s decision (except to the extent such
breach involves the failure to make a payment when due, which breach must be
cured within twenty (20) business days following such arbitrator’s decision)
plus interest from the original due date per Section 8.10. It is understood and
agreed that during the pendency of such dispute, all of the terms and conditions
of this Agreement shall remain in effect and the Parties shall continue to
perform all of their respective obligations hereunder.



779758 v7/HN






45




--------------------------------------------------------------------------------

     13.4 Termination for Patent Challenge. PGx may terminate this Agreement in
its entirety if CRXX or its Affiliates or sublicensees, directly or indirectly,
individually or in association with any other person or entity, challenge the
validity, enforceability or scope of any PGx Patent anywhere in the Territory.
CRXX may terminate this Agreement in its entirety if PGx or its Affiliates or
sublicensees, directly or indirectly, individually or in association with any
other person or entity, challenge the validity, enforceability or scope of any
CRXX Patent anywhere in the Territory.

     13.5 Effect of Termination of the Agreement. Upon termination of this
Agreement by CRXX under Section 13.2, by PGx under Section 13.3 or by either
Party under 13.4, the following shall apply (in addition to any other rights and
obligations under Section 13.2 and Section 13.6 or otherwise under this
Agreement with respect to such termination):

     (a) Licenses. The licenses granted in Sections 2.1 and 2.2 shall terminate.
Notwithstanding the foregoing, CRXX hereby grants to PGx, effective only upon
such termination, (i) if PGx has exercised the Co-Development Option, an
exclusive, worldwide, fully-paid, perpetual, irrevocable, royalty-free license,
with the right to grant multiple tiers of sublicenses, under any method of use
CRXX Patents and CRXX Know-How to the extent necessary to Develop, make, have
made, use, import, export, sell, offer for sale and otherwise Commercialize
Products in the Field and, (ii) an exclusive, worldwide, fully-paid, perpetual,
irrevocable, royalty-free license, with the right to grant multiple tiers of
sublicenses to any method of use CRXX Patents and CRXX Know-How that have been
developed, conceived or reduced to practice as a result of activities undertaken
pursuant to this Agreement to the extent applicable to the Retained Field, in
the Retained Field, provided such CRXX Know-How remains subject to Article 12.
In addition, regardless of whether PGx has exercised the Co-Development Option,
CRXX shall assign to PGx any Third Party agreements referenced in Section 2.8.

    (b)    Marks. CRXX shall assign to PGx all right, title and interest in and
to the  Marks.                (c)    Regulatory Materials. CRXX shall transfer
and assign to PGx all 


Regulatory Materials and Regulatory Approvals for Products in the Territory that
are Controlled by CRXX or its Affiliates or sublicensees.

     (d) Transition Assistance. CRXX shall, at no cost to PGx, share with PGx
all CRXX Know-How created or developed during the Collaboration, and, at PGx’s
request, all then-existing commercial arrangements, in each case that is, or
are, reasonably necessary or useful for PGx to commence or continue researching,
Developing, manufacturing, or Commercializing Products, including without
limitation transferring, upon request of PGx, any material agreements or
arrangements with Third Party suppliers or vendors to supply or sell Product in
the Territory. If any such contract between CRXX and a Third Party is not
assignable to PGx or if CRXX manufactures the Product itself (and thus there is
no contract to assign), then CRXX shall reasonably cooperate with PGx to arrange
to continue to obtain such license and/or supply from such entity, and CRXX
shall supply such bulk Compound or finished Product, as applicable, to PGx, at
one hundred and ten percent (110%) of CRXX’s actual cost for procuring



779758 v7/HN






46




--------------------------------------------------------------------------------

such Compound or finished Product for a reasonable period not to exceed one (1)
year until PGx establishes an alternate, validated source of supply for the
Products.

     (e) Remaining Inventories. At PGx’s request, CRXX shall transfer to PGx all
of the inventory of Compounds and Products held by CRXX as of the date of
termination (including, without limitation, raw materials, intermediates, and
finished, unfinished, or partially finished goods). PGx shall notify CRXX within
sixty (60) days after the date of termination whether PGx wishes to receive such
inventory.

     (f) Confidential Information. All Information generated or resulting from
the Collaboration, whether generated by one or both Parties, to the extent
relating to the Compound and/or the Products in the Field (“Collaboration
Information”), shall be deemed the Confidential Information of PGx commencing on
the effective date of termination of this Agreement; provided, however, that no
license to any CRXX Technology is granted hereby. Additionally, as of the
effective date of such termination, all Information required to be provided to
PGx pursuant to Section 3.8 that was deemed the Confidential Information of CRXX
under Section 1.15 shall be deemed Confidential Information of PGx. PGx hereby
grants to CRXX, effective only upon such termination, a non-exclusive,
worldwide, fully-paid, perpetual, irrevocable, royalty-free license, with the
right to grant multiple tiers of sublicenses, to use the Collaboration
Information generated by CRXX and in the possession or control of CRXX at the
time of termination, solely for any purpose other than with respect to (i) the
Compound or a Product or (ii) the Retained Field, provided that such
Collaboration Information remains subject to Article 12.

     13.6 Other Remedies. Termination or expiration of this Agreement for any
reason shall not release either Party from any liability or obligation that
already has accrued prior to such expiration or termination, nor affect the
survival of any provision hereof to the extent it is expressly stated to survive
such termination. Termination or expiration of this Agreement for any reason
shall not constitute a waiver or release of, or otherwise be deemed to prejudice
or adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that a Party may have hereunder or that may arise out of or in
connection with such termination or expiration.

     13.7 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by PGx and CRXX are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the United States Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 101 of the
United States Bankruptcy Code. The Parties agree that each Party, as licensee of
certain rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement a bankruptcy proceeding by
or against a Party (such Party, the “Bankrupt Party”) under the United States
Bankruptcy Code, the other Party shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any intellectual property licensed to
such other Party and all embodiments of such intellectual property, which, if
not already in such other Party’s possession, shall be promptly delivered to it
(a) upon any such commencement of a bankruptcy proceeding upon such other
Party’s written request therefor, unless the Bankrupt Party elects to continue
to perform all of its obligations under this Agreement or (b) if not



779758 v7/HN






47




--------------------------------------------------------------------------------

delivered under clause (a), following the rejection of this Agreement by the
Bankrupt Party upon written request therefor by the other Party.

     13.8 Survival. The following provisions shall survive any expiration or
termination of this Agreement for the period of time specified: Sections 8.11,
9.1, 9.2 (solely with respect to Inventions made prior to such expiration or
termination), 10.3, 13.5, 13.6, 13.7, and 13.8, and Articles 11, 12, 14, and 15,
and any relevant definitions in Article 1 or Exhibit A.



ARTICLE 14






DISPUTE RESOLUTION




     14.1 Disputes. The Parties recognize that disputes as to certain matters
may from time to time arise during the Term which relate to either Party’s
rights and/or obligations hereunder. It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising under this
Agreement in an expedient manner by mutual cooperation and without resort to
litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article 14 if and when a dispute arises under this
Agreement.

     (a) Referred From Joint Steering Committee. With respect to disputes,
controversies or differences arising from the JSC pursuant to Article 3, such
matter shall be resolved in accordance with Section 3.5.

     (b) Arising Between the Parties. In the event of any disputes,
controversies or differences which may arise between the Parties and not from
the JSC, out of or in relation to or in connection with this Agreement,
including, without limitation, any alleged failure to perform, or breach, of
this Agreement, or any issue relating to the interpretation or application of
this Agreement, then upon the request of either Party, the Parties agree to meet
and discuss in good faith a possible resolution thereof, which good faith
efforts shall include at least one in-person meeting between the Chief Executive
Officers of each Party. If the matter is not resolved within thirty (30) days
following the request for discussions, either Party may then invoke the
provisions of Section 14.2.

     14.2 Arbitration. Any dispute, controversy or claim arising out of or
relating to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement that is not resolved
pursuant to Section 14.1, except for a dispute, claim or controversy under
Section 14.12, shall be settled by binding arbitration administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures of JAMS then in
effect (the “JAMS Rules”), except as otherwise provided herein. The arbitration
shall be governed by the United States Federal Arbitration Act, 9 U.S.C. §§ 1-16
(the “Federal Arbitration Act”), to the exclusion of any inconsistent state
laws. The United States Federal Rules of Civil Procedure shall govern discovery
and the rules of evidence for the arbitration. The arbitration will be conducted
in Boston, Massachusetts and the Parties consent to the personal jurisdiction of
the United States federal courts, for any case arising out of or otherwise
related to this arbitration, its conduct and its enforcement. Any situation not
expressly covered by this Agreement shall be decided in accordance with the JAMS
Rules.



779758 v7/HN






48




--------------------------------------------------------------------------------

     14.3 Arbitrator. The arbitrator shall be one (1) neutral, independent and
impartial arbitrator selected from a pool of retired federal judges to be
presented to the Parties by JAMS. Failing the agreement of the Parties as to the
selection of the arbitrator within thirty (30) days, the arbitrator shall be
appointed by JAMS in accordance with the JAMS Rules.

     14.4 Governing Law. Resolution of all disputes arising out of or related to
this Agreement or the validity, construction, interpretation, enforcement,
breach, performance, application or termination of this Agreement and any
remedies relating thereto, shall be governed by and construed under the
substantive laws of the Commonwealth of Massachusetts, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

     14.5 Decision. The power of the arbitrator to fashion procedures and
remedies within the scope of this Agreement is recognized by the Parties as
essential to the success of the arbitration process. The arbitrator shall not
have the authority to fashion remedies which would not be available to a federal
judge hearing the same dispute. The arbitrator is encouraged to operate on this
premise in an effort to reach a fair and just decision. Reasons for the
arbitrator’s decisions should be complete and explicit, including all
determinations of law and fact. The written reasons should also include the
basis for any damages awarded and a statement of how the damages were
calculated. Such a written decision shall be rendered by the arbitrator
following a full comprehensive hearing, no later than twelve (12) months
following the selection of the arbitrator as provided for in Section 14.3.

     14.6 Award. Any award shall be promptly paid in United States dollars free
of any tax; and any costs, fees or taxes incident to enforcing the award shall,
to the maximum extent permitted by law, be charged against the Party resisting
enforcement. If as to any issue the arbitrator should determine under the
applicable law that the position taken by a Party is frivolous or otherwise
irresponsible or that any wrongdoing they find is in callous disregard of law
and equity or the rights of the other Party, the arbitrator shall also award an
appropriate allocation of the adversary’s reasonable attorney fees, costs and
expenses to be paid by the offending Party, the precise sums to be determined
after a bill of attorney fees, expenses and costs consistent with such award has
been presented following the award on the merits. Each Party agrees to abide by
the award rendered in any arbitration conducted pursuant to this Article 14, and
agrees that, subject to the Federal Arbitration Act, judgment may be entered
upon the final award in the Federal District Court for the District of
Massachusetts and that other courts may award full faith and credit to such
judgment in order to enforce such award. The award shall include interest from
the date of the award until paid in full, at a rate fixed by the arbitrator.
With respect to money damages, nothing contained herein shall be construed to
permit the arbitrator or any court or any other forum to award punitive or
exemplary damages. By entering into this agreement to arbitrate, the Parties
expressly waive any claim for punitive or exemplary damages.

     14.7 Costs. Except as set forth in Section 14.6, each Party shall bear its
own legal fees. The arbitrator shall assess his or her costs, fees and expenses
against the Party losing the arbitration unless he or she believes that neither
Party is the clear loser, in which case the arbitrator shall divide his or her
fees, costs and expenses according to his or her sole discretion.



779758 v7/HN






49




--------------------------------------------------------------------------------

     14.8 Injunctive Relief. Provided a Party has made a sufficient showing
under the rules and standards set forth in the Federal Rules of Civil Procedure
and applicable case law, the arbitrator shall have the freedom to invoke, and
the Parties agree to abide by, injunctive measures after either Party submits in
writing for arbitration claims requiring immediate relief. Additionally, nothing
in this Article 14 will preclude either Party from seeking equitable relief or
interim or provisional relief from a court of competent jurisdiction, including
a temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration if
necessary to protect the interests of such Party or to preserve the status quo
pending the arbitration proceeding.

     14.9 Confidentiality. The arbitration proceeding shall be confidential and
the arbitrator shall issue appropriate protective orders to safeguard each
Party’s Confidential Information. Except as required by law, including without
limitation, securities law, no Party shall make (or instruct the arbitrator to
make) any public announcement with respect to the proceedings or decision of the
arbitrator without prior written consent of the other Party. The existence of
any dispute submitted to arbitration, and the award, shall be kept in confidence
by the Parties and the arbitrator, except as required in connection with the
enforcement of such award or as otherwise required by applicable law including
without limitation, securities law.

     14.10 Survivability. Any duty to arbitrate under this Agreement shall
remain in effect and be enforceable after termination of this Agreement for any
reason.

     14.11 Jurisdiction. For the purposes of this Article 14, the Parties agree
to accept the jurisdiction of the Federal District Court for the District of
Massachusetts for the purposes of enforcing or appealing any awards entered
pursuant to this Article 14 and for enforcing the agreements reflected in this
Article 14 and agree not to commence any action, suit or proceeding related
thereto except in such courts.

     14.12 Patent and Trademark Disputes. Any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any
Collaboration Patents or Marks covering the manufacture, use, importation, offer
for sale or sale of Products shall be submitted to a court of competent
jurisdiction in the country in which such patent or trademark rights were
granted or arose.



ARTICLE 15

MISCELLANEOUS




     15.1 Entire Agreement; Amendment. This Agreement, including the Exhibits
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior agreements and
understandings between the Parties with respect to the subject matter hereof,
including, without limitation, the Existing Confidentiality Agreement. The
foregoing shall not be interpreted as a waiver of any remedies available to
either Party as a result of any breach, prior to the Effective Date, by the
other Party of its obligations pursuant the Existing Confidentiality



779758 v7/HN






50




--------------------------------------------------------------------------------

Agreement. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

     15.2 Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall mean conditions beyond the control of the
Parties, including without limitation, an act of God, war, civil commotion,
terrorist act, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe, and failure of plant or
machinery (provided that such failure could not have been prevented by the
exercise of skill, diligence, and prudence that would be reasonably and
ordinarily expected from a skilled and experienced person engaged in the same
type of undertaking under the same or similar circumstances). Notwithstanding
the foregoing, a Party shall not be excused from making payments owed hereunder
because of a force majeure affecting such Party.

     15.3 Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 15.3, and shall be deemed to have been given for all purposes
(a) when received, if hand-delivered or sent by a reputable overnight delivery
service, or (b) five (5) business days after mailing, if mailed by first class
certified or registered mail, postage prepaid, return receipt requested.

If to PGx:    PGxHealth, LLC      One Gateway Center, Suite 702      Newton, MA
02458      Attention: Chief Legal Officer      With a copy to:    Cooley Godward
Kronish LLP      Five Palo Alto Square      3000 El Camino Real      Palo Alto,
CA 94306      Attention: Robert L. Jones, Esq.      If to CRXX:    CombinatoRx,
Inc. 




779758 v7/HN






51




--------------------------------------------------------------------------------



245 First St., Third Floor
Cambridge, MA 02142
Attention: Jason F. Cole, Esq.




     15.4 No Strict Construction; Headings. This Agreement has been prepared
jointly and shall not be strictly construed against either Party. Ambiguities,
if any, in this Agreement shall not be construed against any Party, irrespective
of which Party may be deemed to have authored the ambiguous provision. The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section.

     15.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may make such an assignment without the other Party’s
consent to such Party’s Affiliate or to a successor to (a) all or substantially
all of the business of such Party, whether by way of merger, sale of stock, sale
of assets or other transaction or (b) that portion of a Party’s business to
which this Agreement pertains. Any permitted successor or assignee of rights
and/or obligations hereunder shall, in a writing to the other Party, expressly
assume performance of such rights and/or obligations. The PGx Technology and the
CRXX Technology shall exclude any intellectual property held or developed by a
permitted successor of the relevant Party prior to the transaction in which it
became a successor of such Party. Any permitted assignment shall be binding on
the successors of the assigning Party. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 15.5 shall be null, void
and of no legal effect.

     15.6 Performance by Affiliates. Each Party may discharge any obligations
and exercise any right hereunder through any of its Affiliates. Each Party
hereby guarantees the performance by its Affiliates of such Party’s obligations
under this Agreement, and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance. Any breach by
a Party’s Affiliate of any of such Party’s obligations under this Agreement
shall be deemed a breach by such Party, and the other Party may proceed directly
against such Party without any obligation to first proceed against such Party’s
Affiliate.

     15.7 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

     15.8 Compliance with Applicable Law. Each Party shall comply with all
applicable laws and regulations in the course of performing its obligations or
exercising its rights pursuant to this Agreement.

     15.9 Severability. If any one or more of the provisions of this Agreement
is held to be invalid or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make a good faith effort to replace



779758 v7/HN






52




--------------------------------------------------------------------------------

any invalid or unenforceable provision with a valid and enforceable one such
that the objectives contemplated by the Parties when entering this Agreement may
be realized.

     15.10 No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

     15.11 Independent Contractors. Each Party shall act solely as an
independent contractor, and nothing in this Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way. Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.

     15.12 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Signature Page to Follow



779758 v7/HN






53




--------------------------------------------------------------------------------



EXECUTION COPY




IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Effective Date.

PGXHEALTH LLC COMBINATORX, INC.

By: /s/ Drew Fromkin Name: Drew Fromkin Title: CEO

By: /s/ Robert Forrester Name: Robert Forrester Title: CEO

Signature Page to Collaboration Agreement

779758 v7/HN

--------------------------------------------------------------------------------



EXHIBITS




Exhibit A – Financial Terms for Calculation of Allowable Expenses Exhibit B –
Structure of ATL313 Exhibit C – CRXX Patents Exhibit D – Licensed PGx Patent
Claims Exhibit E – Materials to be Transferred

779758 v7/HN

--------------------------------------------------------------------------------



EXHIBIT A




FINANCIAL TERMS FOR CALCULATING ALLOWABLE EXPENSES

"Product Profit" for the Territory shall be determined in the manner specified
in the Agreement and in this Exhibit A. The calculation of Allowable Expenses
shall be determined according to the defined financial terms and the allocation
mechanism set forth in this Exhibit A.

As used herein, the term “operating unit” shall mean the smallest operating unit
in which an operating profit and loss statement is prepared for management
accounting purposes in the Party’s normal accounting procedures, consistently
applied within and across its operating units.

1.      COST OF GOODS SOLD     1.1 “Cost of Goods Sold” means the cost of
Product for the Territory shipped in  

either bulk or final therapeutic form, as the Parties may then agree. The costs
of manufacturing shall be calculated in accordance with reasonable cost
accounting methods, consistently applied, of the Party performing the work, and
shall consist of the following components: (a) direct costs, including
manufacturing labor and materials directly used in manufacturing Products by
CRXX or its Affiliates and allocated supervisory costs of the manufacturing
department; (b) direct labor and allocated supervisory costs of
non-manufacturing departments (such as quality and regulatory) attributable to
such Products; (c) an allocation of depreciation of facilities, machinery and
equipment used in manufacture of Products, provided that any idle capacity in
the facility where the Compounds or Products are manufactured shall not be
allocated to be included in the calculation of Costs of Goods Sold hereunder;
(d) toll process and other charges incurred by CRXX or its Affiliates for
outsourcing the manufacture of the Products and the cost of supervising and
managing the Third Party manufacturers, and of receipt, incoming inspections,
storage, packaging, handling quality control testing and release of the
outsourced items; and (e) any other reasonable and customary out-of-pocket costs
borne by such Party or its Affiliates for the testing, transport, customs
clearance, duty.

     The cost of Product manufactured by Third Parties for the Territory shall
equal the manufacturing Party's actual costs therefor.



2. MARKETING EXPENSES




     Marketing Expenses shall be the sum of Selling Expenses, Marketing
Management, Market and Consumer Research, Advertising, Trade Promotion, Consumer
Promotion, and Education Expenses, each of which is specified below, and all
other costs which are consistent with the Commercialization Plan and
attributable to the sale, promotion or marketing of Products in the Territory.

     2.1 “Selling Expenses” shall mean all costs and expenses directly
associated with the efforts of field sales representatives with respect to
Products in the Territory, including field sales force (including field sales
managers); field sales offices; home offices staffs directly and to the extent
involved in the management of and the performance of the selling

779758 v7/HN

--------------------------------------------------------------------------------

functions; and payments to Third Parties under any agreements approved by the
JSC. Reasonable field samples shall normally be charged to Trade Promotion, but
if sales management has direct decision making authority for the distribution of
field sales samples, it may be appropriate to charge these costs to Selling
Expenses. The costs of detailing sales calls shall be allocated based on field
force time at an accounting charge rate reasonably and consistently applied
within and across its operating units and which is no less favorable to the
Products than the internal charge rate used by CRXX for its own internal cost
accounting purposes for products other than Products (excluding internal profit
margins and markups).

     2.2 “Marketing Management” shall include product management and sales
promotion management compensation and departmental expenses, including product
related public relations, relationships with opinion leaders and professional
societies, health care economics studies, contract pricing and administration,
market information systems, governmental affairs activities for reimbursement,
formulary acceptance and other activities directly related to the Products in
the Territory, management and administration of managed care and national
accounts, and other activities associated with developing overall sales and
marketing strategies and planning for Products in the Territory. In addition,
payments to Third Parties in connection with trademark selection, filing,
prosecution and enforcement for Products in the Territory shall be included in
this category. Such costs may be allocated on a percent of sales or other basis
reasonably and consistently applied within and across its operating units and
which is no less favorable to the Products than the internal allocation for
CRXX's other products.

     2.3 “Market and Consumer Research” shall include compensation and
departmental expenses for market and consumer research personnel and payments to
Third Parties related to and to the extent use for conducting and monitoring
professional and consumer appraisals of existing, new or proposed Products in
the Territory such as market share services (e.g., IMS data), and special
research testing and focus groups. Expenditures not directly related to a
product may be allocated on a percent of sales or other basis reasonably and
consistently applied within and across its operating units and which is no less
favorable to the Products than the internal allocation for CRXX's other
products.

     2.4 “Advertising” shall mean all costs reasonably incurred for the
advertising and promotion of Products in the Territory through any means,
including, without limitation, (i) television and radio advertisements; (ii)
advertisements appearing in journals, newspapers, magazines, websites or other
media; (iii) seminars and conventions; (iv) packaging design;

(v)      professional education programs; (vi) samples, visual aids and other
selling materials;   (vii)      hospital formulary committee presentations;
(viii) presentations to state and other  

governmental formulary committees, and (ix) all media costs associated with
Product advertising as follows: production expense/artwork including set up;
design and art work for an advertisement; the cost of securing print space, air
time, etc. in newspapers, magazines, websites, trade journals, television,
radio, billboards, etc.

     2.5 “Trade Promotion” shall include the actual allowances given to
retailers, brokers, distributors, hospital buying groups, etc. for purchasing,
promoting, and distribution of Products in the Territory. This shall include
purchasing, advertising, new distribution, and display allowances as well as
free goods, wholesale allowances and reasonable field sales samples (at the out
of pocket cost). To the extent multiple products are involved and some of such
products are not Products, then such allowances shall be allocated on a pro rata
basis



779758 v7/HN






A-2




--------------------------------------------------------------------------------

based upon net sales of each respective product by such operating unit during
the most recent quarter.

     2.6 “Consumer Promotion” shall include the expenses associated with
programs to promote Products directly to the end user in the Territory. This
category shall include expenses associated with promoting products directly to
the professional community such as professional samples, professional
literature, promotional material costs, patient aids and detailing aids. To the
extent multiple products are involved and some of such products are not
Products, then such allowances shall be allocated on a pro rata basis based upon
net sales of each respective product by such operating unit during the most
recent quarter.

     2.7 “Education” shall include expenses associated with professional
education with respect to Products in the Territory through any means not
covered above, including articles appearing in journals, newspapers, magazines
or other media; seminars, scientific exhibits, and conventions; and symposia,
advisory boards and opinion leader development activities.



3. DISTRIBUTION EXPENSES




     “Distribution Expenses” means all costs incurred by a Party to distribute
Product in the Territory.

4. POST-LAUNCH PRODUCT R&D EXPENSES

     Post-Launch Product R&D Expenses shall include certain research and
Development costs incurred by a Party in relation to a Product in the Territory
after the First Commercial Sale and shall exclude administrative expenses and
costs that are included within Costs of Goods Sold or Development Costs. Such
post-launch research and Development costs shall include:

4.1      Phase 4 Clinical Trials.   4.2      Ongoing product support.   4.3     
Ongoing medical affairs.   4.4      Contract R&D costs performed by others for a
particular project that are  

primarily related to the Development or Commercialization of a Product.

     4.5 Fees and expenses of outside counsel or consultants in respect of
regulatory affairs unrelated to obtaining Regulatory Approvals.



5. PATENT EXPENSES




     “Patent Expenses” means the fees and expenses of outside counsel and
payments to Third Parties incurred after the Effective Date in connection with
the preparation, filing, prosecution and maintenance of PGx Patents, CRXX
Patents, and/or Joint Patents in the Territory that cover Products or their
manufacture or use, including the costs of patent interference and opposition
proceedings.



779758 v7/HN






A-3




--------------------------------------------------------------------------------



6. REGULATORY EXPENSES




     “Regulatory Expenses” means all costs incurred by a Party to comply with
all Regulatory Approvals and all Regulatory Authorities, including FDA user and
other fees, reporting, and other regulatory affairs activities for Product in
the Territory.



7. RECALL EXPENSES




     “Recall Expenses” means all costs incurred by a Party to conduct a recall
or market withdrawal of a Product in the Territory per Section 5.2 of this
Agreement.



8. Allocated G&A Expenses.




     “Allocated G&A Expenses” means allocated general and administrative costs,
including, without limitation, purchasing, human resources, payroll, legal,
maintenance, information system and accounting, attributable to such Products,
to the extent not already included in the calculation of other costs and not to
exceed ten percent (10%) of the total Allowable Expenses.

9. NO DUPLICATION. No item of cost shall be duplicated in any of the categories
comprising Allowance Expenses or in the deductions permitted under Net Sales.



779758 v7/HN






A-4




--------------------------------------------------------------------------------

EXHIBIT B

STRUCTURE OF ATL313

779758 v7/HN

--------------------------------------------------------------------------------



EXHIBIT C

CRXX PATENTS




US App. No. 12/175,121. PCT App. No. 2009/011897 TW App. No. 97127114 US App.
No. 12/175,219 PCT App. No. 2009/011893 TW App. No. 97127110

779758 v7/HN

--------------------------------------------------------------------------------



EXHIBIT D






LICENSED PGX PATENT CLAIMS




US 11/196,529 (allowed, but not yet issued).

Compound: Claims 1-9, 11-25, 27-35, 43-44, 46-49, 54-57, and 59-62 Therapeutic
Composition: Claims 64, 67 (liquid carrier), and 68 (oral, etc.)

AU 2005257706: Same claims as those in US CA 2576828: Same claims as those in US
CN 200580033215.2: Same claims as those in US

EP 58038456:

Compound: Claims 1-3, 5-13, 15-19, 23-27, and 29-32

Therapeutic Composition: Claim 33

HK 81050330: Same claims as those in US IN 1526DELNP2007: Same claims as those
in US

JP 2007524924:

Compound: Claims 1-5, 7-13, 16-20, 24-25, 27-31, and 33-35

Therapeutic Composition: Claim 36

NZ 553288: Same claims as those in US SG 2007007446: Same claims as those in US
ZA 200701021: Same claims as those in US



779758 v7/HN






A-7




--------------------------------------------------------------------------------



EXHIBIT E






MATERIALS TO BE TRANSFERRED




ATL313, Quantity 10 grams of non-GLP drug substance (for purposes of clarity,
this is research grade material that is not intended for human use)

779758 v7/HN

--------------------------------------------------------------------------------